EX-10 2 g02254a.htm $300,000,000 CREDIT AGREEMENT DATED JUNE 16, 2006
Exhibit 10.1
$300,000,000
CREDIT AGREEMENT
among
INTERNATIONAL SPEEDWAY CORPORATION,
as Borrower,
CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER,
as Guarantors,
THE LENDERS PARTIES HERETO,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
CITIGROUP GLOBAL MARKETS INC.,
and
SUNTRUST BANK,
as Syndication Agents
and
JPMORGAN CHASE BANK, N.A.
and
BANK OF AMERICA, N.A.,
as Co-Documentation Agents

Dated as of June 16, 2006
CITIGROUP GLOBAL MARKETS INC.,
and
SUNTRUST BANK,
as Joint Lead Arrangers
and
CITIGROUP GLOBAL MARKETS INC.,
SUNTRUST BANK
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Joint Bookrunners

 

TABLE OF CONTENTS

                              Page ARTICLE I DEFINITIONS     1  
 
  Section 1.1   Defined Terms     1  
 
  Section 1.2   Other Definitional Provisions     21  
 
  Section 1.3   Accounting Terms     21  
 
                ARTICLE II THE LOANS; AMOUNT AND TERMS     22  
 
  Section 2.1   Revolving Loans     22  
 
  Section 2.2   Swingline Loan Subfacility     26  
 
  Section 2.3   Letter of Credit Subfacility     28  
 
  Section 2.4   Fees     31  
 
  Section 2.5   Commitment Reductions     32  
 
  Section 2.6   Prepayments     33  
 
  Section 2.7   Minimum Principal Amount of Tranches     33  
 
  Section 2.8   Default Rate and Payment Dates     34  
 
  Section 2.9   Conversion Options     34  
 
  Section 2.10   Computation of Interest and Fees; Interest Rate Limitation    
34  
 
  Section 2.11   Pro Rata Treatment and Payments     35  
 
  Section 2.12   NonReceipt of Funds by the Administrative Agent     36  
 
  Section 2.13   Inability to Determine Interest Rate     37  
 
  Section 2.14   Illegality     37  
 
  Section 2.15   Requirements of Law     38  
 
  Section 2.16   Indemnity     39  
 
  Section 2.17   Taxes     40  
 
  Section 2.18   Indemnification; Nature of Issuing Lender’s Duties     42  
 
  Section 2.19   Replacement of Lenders Invoking Yield Protection     43  
 
                ARTICLE III REPRESENTATIONS AND WARRANTIES     44  
 
  Section 3.1   Financial Condition     44  
 
  Section 3.2   No Change     44  
 
  Section 3.3   Corporate Existence; Compliance with Law     44  
 
  Section 3.4   Corporate Power; Authorization; Enforceable Obligations     45  
 
  Section 3.5   No Legal Bar; No Default     45  
 
  Section 3.6   No Material Litigation     45  
 
  Section 3.7   Investment Company Act     46  
 
  Section 3.8   Margin Regulations     46  
 
  Section 3.9   ERISA     46  
 
  Section 3.10   Purpose of Loans     46  
 
  Section 3.11   Subsidiaries     47  
 
  Section 3.12   Ownership     47  
 
  Section 3.13   Indebtedness     47  
 
  Section 3.14   Taxes     47  
 
  Section 3.15   Accuracy and Completeness of Information     47  
 
  Section 3.16   Possession of Franchises and Licenses     48  
 
  Section 3.17   Claims and Offsets     48  
 
  Section 3.18   Senior Debt Status     48  

i

                              Page
 
  Section 3.19   AntiTerrorism Laws     48  
 
                ARTICLE IV CONDITIONS PRECEDENT     49  
 
  Section 4.1   Conditions to Closing Date and Initial Revolving Loans     49  
 
  Section 4.2   Conditions to All Extensions of Credit     51  
 
                ARTICLE V AFFIRMATIVE COVENANTS     52  
 
  Section 5.1   Financial Statements     52  
 
  Section 5.2   Certificates; Other Information     53  
 
  Section 5.3   Payment of Obligations     54  
 
  Section 5.4   Conduct of Business and Maintenance of Existence     54  
 
  Section 5.5   Maintenance of Property; Insurance     54  
 
  Section 5.6   Inspection of Property; Books and Records; Discussions     54  
 
  Section 5.7   Notices     55  
 
  Section 5.8   Financial Covenants     56  
 
  Section 5.9   Additional Subsidiary Guarantors     56  
 
  Section 5.10   Compliance with Law     56  
 
  Section 5.11   PostClosing Requirement     56  
 
                ARTICLE VI NEGATIVE COVENANTS     57  
 
  Section 6.1   Subsidiary Indebtedness     57  
 
  Section 6.2   Liens     58  
 
  Section 6.3   Nature of Business     58  
 
  Section 6.4   Consolidation, Merger, Sale or Purchase of Assets, etc.     58  
 
  Section 6.5   Advances, Investments and Loans     59  
 
  Section 6.6   Issuance of Subsidiary Equity Securities     59  
 
  Section 6.7   Transactions with Affiliates; Modification of Documentation    
59  
 
  Section 6.8   Fiscal Year; Accounting Method; Organizational Documents     60
 
 
  Section 6.9   Limitation on Restricted Actions     60  
 
  Section 6.10   Extraordinary Dividends and Other Payments     60  
 
  Section 6.11   Major Motorsports Events     60  
 
                ARTICLE VII EVENTS OF DEFAULT     61  
 
  Section 7.1   Events of Default     61  
 
  Section 7.2   Acceleration; Remedies     63  
 
                ARTICLE VIII THE AGENT     64  
 
  Section 8.1   Appointment     64  
 
  Section 8.2   Delegation of Duties     64  
 
  Section 8.3   Exculpatory Provisions     64  
 
  Section 8.4   Reliance by Administrative Agent     65  
 
  Section 8.5   Notice of Default     65  
 
  Section 8.6   NonReliance on Administrative Agent and Other Lenders     66  
 
  Section 8.7   Indemnification     66  
 
  Section 8.8   Administrative Agent in Its Individual Capacity     67  
 
  Section 8.9   Successor Administrative Agent     67  
 
  Section 8.10   Nature of Duties     67  
 
                ARTICLE IX MISCELLANEOUS     67  
 
  Section 9.1   Amendments and Waivers     67  

ii

                              Page
 
  Section 9.2   Notices     69  
 
  Section 9.3   No Waiver; Cumulative Remedies     69  
 
  Section 9.4   Survival of Representations and Warranties     70  
 
  Section 9.5   Payment of Expenses and Taxes     70  
 
  Section 9.6   Successors and Assigns; Participations; Purchasing Lenders    
70  
 
  Section 9.7   Adjustments; Set off     73  
 
  Section 9.8   Table of Contents and Section Headings     74  
 
  Section 9.9   Counterparts     74  
 
  Section 9.10   Effectiveness     75  
 
  Section 9.11   Severability     75  
 
  Section 9.12   Integration     75  
 
  Section 9.13   Governing Law     75  
 
  Section 9.14   Consent to Jurisdiction and Service of Process     75  
 
  Section 9.15   Confidentiality     76  
 
  Section 9.16   Acknowledgments     77  
 
  Section 9.17   Waivers of Jury Trial; Waiver of Consequential Damages     77  
 
  Section 9.18   Replacement of Lenders After Merger     77  
 
  Section 9.19   Patriot Act Notice     78  
 
                ARTICLE X GUARANTY     78  
 
  Section 10.1   The Guaranty     78  
 
  Section 10.2   Bankruptcy     79  
 
  Section 10.3   Nature of Liability     79  
 
  Section 10.4   Independent Obligation     80  
 
  Section 10.5   Authorization     80  
 
  Section 10.6   Reliance     80  
 
  Section 10.7   Waiver     80  
 
  Section 10.8   Limitation on Enforcement     81  
 
  Section 10.9   Confirmation of Payment     82  

iii

Schedules

     
Schedule 1.1(a)
  Notice of Account Designation
Schedule 2.1(a)
  Schedule of Lenders and Commitments
Schedule 2.1(b)(i)
  Form of Notice of Borrowing
Schedule 2.1(e)
  Form of Revolving Note
Schedule 2.2(d)
  Form of Swingline Note
Schedule 2.9
  Form of Notice of Conversion/Extension
Schedule 2.17
  Tax Exempt Certificate
Schedule 3.6
  Litigation
Schedule 3.9
  ERISA
Schedule 3.11
  Subsidiaries
Schedule 3.14
  Taxes
Schedule 5.2(b)
  Form of Officer’s Compliance Certificate
Schedule 5.9
  Form of Joinder Agreement
Schedule 6.1
  Existing Subsidiary Indebtedness
Schedule 6.2
  Permitted Liens
Schedule 6.4(b)
  Sale Leaseback Transactions
Schedule 6.5
  Investments
Schedule 6.9
  Permitted Limitations on Restricted Actions
Schedule 9.2
  Schedule of Lenders’ Lending Offices
Schedule 9.6(c)
  Form of Commitment Transfer Supplement

iv

     THIS CREDIT AGREEMENT, dated as of June 16, 2006 (the “Credit Agreement”),
among INTERNATIONAL SPEEDWAY CORPORATION, a Florida corporation (the
“Borrower”), certain Domestic Subsidiaries of the Borrower identified as
“Guarantors” on the signature pages hereto and such other Domestic Subsidiaries
of the Borrower as may from time to time become a party hereto (collectively,
the “Guarantors;” and individually, a “Guarantor”), the several banks and other
financial institutions as may from time to time become parties to this Credit
Agreement (collectively, the “Lenders”; and individually, a “Lender”), WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Lenders hereunder (in such capacity, the “Administrative Agent”)
and CITIGROUP GLOBAL MARKETS INC. and SUNTRUST BANK, as syndication agents for
the Lenders hereunder (in such capacity, the “Syndication Agents”).
W I T N E S S E T H:
     WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower in the amount of up to $300,000,000, as
more particularly described herein; and
     WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Defined Terms.
     As used in this Credit Agreement, terms defined in the first paragraph of
this Credit Agreement have the meanings therein indicated, and the following
terms have the following meanings:
     “Account Designation Letter” shall mean the Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).
     “Acquisition”, by any Person, shall mean the acquisition by such Person of
a majority of the Capital Stock or all or substantially all of the Property of
another Person, whether or not involving a merger or consolidation with such
Person.

 

     “Administrative Agent” shall have the meaning set forth in the first
paragraph of this Credit Agreement and any successors in such capacity.
     “Affiliate” shall mean as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, a Person shall be deemed to
be “controlled by” a Person if such Person possesses, directly or indirectly,
power either (a) to independently (or collectively with other Credit Parties and
their Subsidiaries) vote 25% or more of the securities having ordinary voting
power for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. All Subsidiaries shall be deemed to be Affiliates.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia at its principal office in Charlotte,
North Carolina as its prime rate. Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs. The parties hereto acknowledge that the rate announced publicly by
Wachovia as its Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks. “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms above, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the opening of business on the date of such change.
     “Alternate Base Rate Loans” shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.
     “Applicable Margin” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect based on the Borrower’s then
current Debt Rating, it being understood that the Applicable Margin for
(i) Loans which are LIBOR Rate Loans shall be the percentage set forth under the
column “LIBOR Rate Margin,” (ii) the Commitment Fee shall be the percentage set
forth under the column “Commitment Fee” and (iii) the Utilization Fee shall be
the percentage set forth under the column “Utilization Fee”:

2

                      Debt   LIBOR Rate   Commitment     Level   Rating   Margin
  Fee   Utilization Fee
I
  BBB+ and/or Baa1 or higher   0.300%   0.070%   0.050%
II
  BBB and/or Baa2   0.400%   0.090%   0.050%
III
  BBB- and/or Baa3   0.600%   0.125%   0.075%
IV
  BB+ and/or Ba1 or lower   0.800%   0.175%   0.075%

     Any change in the Applicable Margin due to a change in the Debt Rating
shall be effective on the effective date of such change in the Debt Rating (each
such date an “Interest Determination Date”). The Applicable Margin shall be
effective from each Interest Determination Date until the next such Interest
Determination Date. The initial Applicable Margin shall be set at Level II until
the end of the first full fiscal quarter following the Closing Date.
     If (a) only one of S&P and Moody’s at any time of determination shall have
in effect a Debt Rating, the Applicable Margin shall be determined by reference
to the available Debt Rating, (b) neither S&P nor Moody’s (or their successors)
at any time of determination shall have in effect a Debt Rating, the Applicable
Margin will be set in accordance with a leverage based pricing grid to be
determined at such time by the Borrower and the Lenders in good faith, (c) there
is a one level difference between the Debt Ratings established by S&P and
Moody’s, then the level corresponding to the higher Debt Rating shall be used,
(d) there is a greater than one level difference between the Debt Ratings
established by S&P and Moody’s, then the level immediately above the lower Debt
Rating shall be used, and (e) any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change.
     “Arrangers” shall mean Citigroup Global Markets Inc. and SunTrust Bank, as
joint lead arrangers.
     “Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of the Borrower or any Subsidiary whether
by sale, lease, transfer or otherwise.
     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Bookrunners” shall mean Citigroup Global Markets Inc., SunTrust Bank and
Wachovia, as joint bookrunners.
     “Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.
     “Borrowing Date” shall mean, in respect of any Loan, the date such Loan is
made.

3

     “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.
     “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
     “Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
     “Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (y) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (z) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (c) U.S. dollar denominated deposits in and cash
management functions with non-Approved Banks domiciled in the United States of
America provided that the aggregate amount of such deposits with any single
non-Approved Bank shall not exceed $15,000,000 for more than fourteen
(14) consecutive calendar days, (d) commercial paper and variable or fixed rate
notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within twelve months of the date of
acquisition, (e) repurchase agreements with a bank or trust company (including a
Lender) or a recognized securities dealer having capital and surplus in excess
of $500,000,000 for direct obligations issued by or fully guaranteed by the
United States of America and (f) tax-exempt and taxable municipal securities,
including auction rate securities, rated at least AA by S&P or Aa by Moody’s
maturing within twelve months of acquisition.
     “Chicago Agreement” shall mean the existing keepwell agreement executed by
the Borrower for the benefit of Motorsports Alliance LLC and/or Raceway
Associates, LLC.
     “Closing Date” shall mean the date of this Credit Agreement.

4

     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Commitment” shall mean the Revolving Commitment, the LOC Commitment and
the Swingline Commitment, individually or collectively, as appropriate.
     “Commitment Fee” shall have the meaning set forth in Section 2.4(a).
     “Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Commitment Percentage on Schedule 2.1(a) or in the Commitment
Transfer Supplement pursuant to which such Lender became a Lender hereunder, as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.6(c).
     “Commitment Period” shall mean the period from and including the Closing
Date to but not including the Revolving Commitment Termination Date.
     “Commitment Transfer Supplement” shall mean a Commitment Transfer
Supplement, substantially in the form of Schedule 9.6(c).
     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.
     “Consistent Basis” shall mean the application of GAAP on a basis consistent
with the most recent audited consolidated financial statements of the Borrower
delivered to the Lenders in accordance with the terms hereof, except for any
inconsistency explicitly disclosed in any financial statements delivered
pursuant to Section 5.1(a) and 5.1(b).
     “Consolidated EBITDA” shall mean, for any period, the sum of
(a) Consolidated Net Income for such period, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(i) Consolidated Interest Expense, (ii) total federal, state, local and foreign
income, value added and similar taxes, (iii) depreciation and amortization
expense (including, without limitation, the amortization of finance charges) and
(iv) non-recurring non-cash charges (excluding non-recurring non-cash charges
resulting in reserves from which future cash expenditures will be made),
including, but not limited to, (A) charges incurred in accordance with SFAS 141
and 142 and (B) charges (whether or not given effect on a cumulative or
retroactive basis) resulting from the adoption of, or any change to, accounting
rules and standards, in each case as determined in accordance with GAAP, minus
(c) to the extent included in the determination of Consolidated Net Income for
such period, Consolidated Interest Income, plus/minus (d) to the extent included
in the determination of Consolidated Net Income for such period, losses or
earnings attributable to equity Investments by the Borrower and its Subsidiaries
in unconsolidated Subsidiaries and joint ventures, minus (e) to the extent
included in the determination of Consolidated Net Income for such period,
non-recurring non-cash gains (whether or not given effect on a cumulative or
retroactive basis) resulting from the adoption of, or any change to, accounting
rules and standards, as determined in accordance with GAAP.

5

     “Consolidated Funded Indebtedness” shall mean indebtedness constituting
money borrowed by the Borrower or any of its Subsidiaries that shall have been
or should be, in accordance with GAAP, recorded or classified as a liability, on
a consolidated basis. For purposes of this definition, indebtedness shall
specifically include endorsements, Guaranty Obligations, unfunded vested
benefits and capital or financing lease obligations, and shall specifically
exclude trade accounts payable, current and long-term deferred income, current
and deferred income taxes payable, capitalized payments in lieu of property
taxes in accordance with GAAP, liabilities arising as a result of outstanding
gift certificates and any loyalty-rewards obligations and expenses accrued in
the ordinary course of business.
     “Consolidated Interest Expense” shall mean, for any period, all interest
expense of the Borrower and its Subsidiaries including the interest component
under Capital Leases, as determined in accordance with GAAP. Except as expressly
provided otherwise, the applicable period shall be for the four consecutive
quarters ending as of the date of the most recent annual or quarterly financial
statements provided to the Lenders pursuant to Section 5.1(a) or 5.1(b).
     “Consolidated Interest Income” shall mean, for any period, all interest
income of the Borrower and its Subsidiaries, as determined in accordance with
GAAP. Except as expressly provided otherwise, the applicable period shall be for
the four consecutive quarters ending as of the date of the most recent annual or
quarterly financial statements provided to the Lenders pursuant to
Section 5.1(a) or 5.1(b).
     “Consolidated Net Income” shall mean, for any period, net income (excluding
extraordinary items) after taxes for such period of the Borrower and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Credit Agreement” shall mean this Credit Agreement, as amended, modified
or supplemented from time to time in accordance with its terms.
     “Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit and the LOC Documents.
     “Credit Party” shall mean any of the Borrower and the Guarantors.
     “Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Credit Agreement, the
Notes or any of the other Credit Documents (including, but not limited to, any
interest accruing after the occurrence of a filing of a petition of bankruptcy
under the Bankruptcy Code with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code) and (b) all
liabilities and

6

obligations, whenever arising, owing from the Credit Parties to any Hedging
Agreement Provider arising under any Guaranteed Hedging Agreement.
     “Debt Rating” shall mean (a) the debt rating for the Borrower’s senior,
unsecured, non-credit enhanced long term indebtedness for money borrowed as
determined by Moody’s or S&P, or (b) if at any time there is no debt rating
contemplated by clause (a) in effect because the Borrower has no senior,
unsecured, non-credit enhanced long term indebtedness outstanding, the debt
issuer rating for the Borrower as determined by Moody’s or S&P.
     “Declining Lender” shall have the meaning set forth in Section 2.1(g).
     “Default” shall mean any of the events specified in Section 7.1, whether or
not any requirement for the giving of notice or the lapse of time, or both, or
any other condition, has been satisfied.
     “Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Credit
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof, (b) has failed to pay to the Administrative Agent or any
Lender an amount owed by such Lender pursuant to the terms of this Credit
Agreement, or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official.
     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
     “Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which Alternate Base Rate Loans of such Lender are to be made.
     “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.
     “Environmental Laws” shall mean any and all applicable foreign, Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Credit Agreement.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect

7

for such day as prescribed by the Federal Reserve Board (or any successor) for
determining the maximum reserve requirement (including without limitation any
basic, supplemental or emergency reserves) in respect of Eurocurrency
liabilities, as defined in Regulation D of such Board as in effect from time to
time, or any similar category of liabilities for a member bank of the Federal
Reserve System in New York City.
     “Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
     “Existing Credit Facility” shall mean the credit facility evidenced by that
certain Credit Agreement, dated as of September 12, 2003, among the Borrower,
certain Subsidiaries of the Borrower party thereto, as guarantors, the lenders
party thereto and Wachovia Bank, National Association, as administrative agent,
as amended or modified.
     “Extension of Credit” shall mean, as to any Lender, the making of a Loan by
such Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.
     “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
     “Fee Letter” shall mean the letter agreement dated June 16, 2006 addressed
to the Borrower from Wachovia, as amended, modified or otherwise supplemented by
mutual consent.
     “France Family” shall mean the France Family Group as defined in the
Borrower’s most recent quarterly or annual filing with the SEC.
     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a Consistent Basis; subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.8 and for calculations related to the negative covenants set forth in
Article VI, to the provisions of Section 1.3.
     “Government Acts” shall have the meaning set forth in Section 2.18.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guaranteed Hedging Agreement” shall mean any Hedging Agreement between a
Credit Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.
     “Guarantor” shall mean any of the Domestic Subsidiaries identified as a
“Guarantor” on the signature pages hereto and the Additional Credit Parties
which execute a Joinder Agreement, together with their successors and permitted
assigns.

8

     “Guaranty” shall mean the guaranty of the Guarantors set forth in
Article X.
     “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements (excluding the
Kansas Keepwell Agreement), maintenance agreements, comfort letters or similar
agreements or arrangements) for the benefit of any holder of Indebtedness of
such other Person, (c) to lease or purchase Property, securities or services
primarily for the purpose of assuring the holder of such Indebtedness, or (d) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth in the documentation related thereto) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.
     “Hedging Agreement Provider” shall mean any Person that enters into a
Hedging Agreement with a Credit Party or any of its Subsidiaries to the extent
such Person is a Lender, an Affiliate of a Lender or any other Person that was a
Lender (or an Affiliate of a Lender) at the time it entered into the Hedging
Agreement but has ceased to be a Lender (or whose Affiliate has ceased to be a
Lender) under the Credit Agreement.
     “Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.
     “Incremental Revolving Facility” and “Incremental Revolving Facilities”
shall have the meaning set forth in Section 2.1(f).
     “Indebtedness” of a Person shall mean all indebtedness (other than
indebtedness to suppliers for the purchase of products and merchandise incurred
in the ordinary course of business), including, without limitation,
(a) indebtedness for borrowed money; indebtedness for (or deferred purchase
price in connection with) the acquisition of property or assets; indebtedness or
obligations evidenced by debentures, notes or other similar instruments;
reimbursement or other similar obligations arising in connection with letters of
credit, surety bonds or reimbursement obligations therefor; and indebtedness of
third parties secured by any lien, pledge or other encumbrance on the property
or assets of the Person in question, whether or not such indebtedness is
assumed; (b) all liability by way of endorsements (other than for collection or
deposit in the ordinary course of business); (c) all guarantees of indebtedness
(including any ‘keepwell’ or other agreement, contingent or otherwise, to
purchase any

9

obligation representing such indebtedness or property constituting security
therefor, or to advance or supply funds for such purpose or to maintain working
capital or any other balance sheet or income statement condition, or otherwise
to assure a creditor against loss in respect of indebtedness or obligations of
others, or any other arrangement in substance affecting any of the foregoing);
(d) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA; and (e) obligations as lessee under leases (including
synthetic leases, tax retention operating leases, off-balance sheet loans or
similar off-balance sheet financing product) which shall have been or should be,
in accordance with GAAP, recorded or classified as capital leases or financing
leases; provided that, for purposes of this Credit Agreement, the Kansas
Keepwell Agreement shall not be Indebtedness of the Borrower.
     “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.
     “Insolvent” shall mean being in a condition of Insolvency.
     “Interest Coverage Ratio” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter of the Borrower and its Subsidiaries, the ratio
of (a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense
for such period; provided, however, the Interest Coverage Ratio may be adjusted
from time to time with the mutual consent of the Borrower and the Required
Lenders to reflect the postponement of major race events into subsequent
accounting periods, the rescheduling of major race events and the occurrence of
major race events in different fiscal accounting periods in different calendar
and/or fiscal years. For purposes of computing the Interest Coverage Ratio for
any applicable twelve month period of determination, the acquisition of a
Subsidiary during such twelve month period shall be deemed to have occurred as
of the first day of such twelve month period.
     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan
or Swingline Loan, the last day of each February, May, August and November and
on the Revolving Commitment Termination Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three months or less, the last day of such Interest
Period, and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, the day which is three months after the first day of such Interest
Period and the last day of such Interest Period.
     “Interest Period” shall mean, with respect to any LIBOR Rate Loan,
(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter (or, if available to all Lenders, nine or twelve
months thereafter), as selected by the Borrower in the notice of borrowing or
notice of conversion given with respect thereto and (b) thereafter, each period
commencing on the last day of the immediately preceding Interest Period
applicable to such LIBOR Rate Loan and ending one, two, three or six months
thereafter (or, if available to all Lenders, nine or twelve months thereafter),
as selected by the Borrower by irrevocable notice to the Administrative Agent
not less than three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided, however, (i) if any Interest
Period pertaining to a LIBOR Rate Loan would otherwise end on a day that is not
a Business Day, such

10

Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day, (ii) any Interest Period pertaining to a LIBOR Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the relevant
calendar month, (iii) if the Borrower shall fail to give notice as provided
above, the Borrower shall be deemed to have selected a Alternate Base Rate Loan
to replace the affected LIBOR Rate Loan, (iv) no Interest Period shall extend
beyond the Revolving Commitment Termination Date, and (v) no more than six
(6) LIBOR Rate Loans may be in effect at any time. For purposes hereof, LIBOR
Rate Loans with different Interest Periods shall be considered as separate LIBOR
Rate Loans, even if they shall begin on the same date and have the same
duration, although borrowings, extensions and conversions may, in accordance
with the provisions hereof, be combined at the end of existing Interest Periods
to constitute a new LIBOR Rate Loan with a single Interest Period.
     “Issuing Lender” shall mean Wachovia.
     “Issuing Lender Costs” shall have the meaning set forth in Section 2.4(d).
     “Joinder Agreement” shall mean a Joinder Agreement substantially in the
form of Schedule 5.9, executed and delivered by a Domestic Subsidiary of the
Borrower to become a Guarantor hereunder in accordance with the provisions of
Section 5.9.
     “Kansas Keepwell Agreement” shall mean that certain Keepwell Agreement,
dated as of October 13, 2002, pursuant to which the Borrower has agreed to
provide financial assistance to Kansas Speedway Corporation, if necessary, to
support its guarantee of the 2002 STAR Bonds issued in connection with the
Kansas Speedway.
     “Lender” shall have the meaning set forth in the first paragraph of this
Credit Agreement.
     “Letters of Credit” shall mean any letter of credit issued by the Issuing
Lender pursuant to the terms hereof, as such Letters of Credit may be amended,
modified, extended, renewed or replaced from time to time.
     “Letter of Credit Fee” shall have the meaning set forth in Section 2.4(c).
     “Leverage Ratio” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter, the ratio of (a) Consolidated Funded
Indebtedness on the last day of such period to (b) Consolidated EBITDA for such
period; provided, however, the Leverage Ratio may be adjusted from time to time
with the mutual consent of the Borrower and the Required Lenders to reflect the
postponement of major race events into subsequent accounting periods, the
rescheduling of major race events and the occurrence of major race events in
different fiscal accounting periods in different calendar and/or fiscal years.
For purposes of computing the Leverage Ratio for any applicable twelve month

11

period of determination, the acquisition of a Subsidiary during such twelve
month period shall be deemed to have occurred as of the first day of such twelve
month period.
     “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, the term “LIBOR” shall mean, for any LIBOR Rate Loan
for any Interest Period therefor, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest 1/100 of 1%). If, for any reason, neither of such
rates is available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent, Dollars in an amount comparable to the
Loans then requested are being offered to leading banks at approximately
11:00 A.M. London time, two (2) Business Days prior to the commencement of the
applicable Interest Period for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected.
     “LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.
     “LIBOR Market Index Rate” shall mean, for any day, the one-month LIBOR rate
for such day; provided that if such day is not a Business Day, then for the
immediately preceding Business Day.
     “LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

             
 
  LIBOR Rate =   LIBOR    
 
           
 
      1.00 — Eurodollar Reserve Percentage    

     “LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which
is based on the LIBOR Rate.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature

12

whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any Capital Lease having substantially the same economic
effect as any of the foregoing).
     “Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.
     “LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender, the commitment of such Lender
to purchase participation interests in the Letters of Credit up to such Lender’s
Commitment Percentage of the LOC Committed Amount.
     “LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).
     “LOC Documents” shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral security for such obligations.
     “LOC Mandatory Borrowing” shall have the meaning set forth in
Section 2.3(e).
     “LOC Obligations” shall mean, at any time, the sum of (a) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower and the Guarantors taken as a whole to perform their obligations, when
such obligations are required to be performed, under this Credit Agreement, any
of the Notes or any other Credit Document or (c) the validity or enforceability
of this Credit Agreement, any of the Notes or any of the other Credit Documents
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Multiemployer Plan” shall mean a Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
     “NASCAR” shall mean the National Association for Stock Car Auto Racing,
Inc.
     “Note” or “Notes” shall mean the Revolving Notes and/or the Swingline Note,
collectively, separately or individually, as appropriate.
     “Notice of Borrowing” shall mean the written notice of borrowing as
referenced and defined in Section 2.1(b)(i) or 2.2(b)(i), as appropriate.

13

     “Notice of Conversion” shall mean the written notice of extension or
conversion as referenced and defined in Section 2.9.
     “Obligations” shall mean, collectively, Loans and LOC Obligations.
     “Participant” shall have the meaning set forth in Section 9.6(b).
     “Participation Interest” shall mean the purchase by a Lender of a
participation interest in Swingline Loans as provided in Section 2.2(b)(ii) or
in Letters of Credit as provided in Section 2.3.
     “Patriot Act” shall have the meaning set forth in Section 9.19.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.
     “Permitted Acquisition” shall mean an Acquisition by the Borrower or any
Subsidiary of the Borrower for the fair market value of the Capital Stock or
Property acquired; provided that (a) the Capital Stock or Property acquired in
such Acquisition is related to the motorsports entertainment industry (including
businesses ancillary thereto) or if not related to the motorsports entertainment
industry, the total amount of such acquisitions in any fiscal year shall not
exceed ten percent (10%) of Total Shareholders’ Equity; (b) in the case of an
Acquisition of the Capital Stock of another Person, the board of directors (or
other comparable governing body) of such other Person shall have duly approved
such Acquisition; (c) the representations and warranties made by the Borrower in
any Credit Document shall be true and correct in all material respects at and as
if made as of the date of such Acquisition (after giving effect thereto) except
to the extent such representations and warranties expressly relate to an earlier
date and no Default or Event of Default exists as of the date of such
Acquisition (after giving effect thereto); and (d) with respect to any
Acquisition exceeding twenty-five percent (25%) of Total Shareholders’ Equity
for which the Borrower or any of its Subsidiaries has incurred Indebtedness for
purposes of consummating such Acquisition, the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such Acquisition on a Pro Forma Basis, the Borrower will
be in compliance with Section 5.8(a).
     “Permitted Investments” shall mean:
          (a) cash and Cash Equivalents;
          (b) receivables owing to the Borrower or any of its Subsidiaries or
any receivables and advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
          (c) investments in and loans to any Credit Parties;

14

          (d) investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
          (e) investments existing as of the Closing Date and set forth in
Schedule 6.5;
          (f) Permitted Acquisitions;
          (g) investments received or assumed in connection with a Permitted
Acquisition;
          (h) minority investments in motorsports facilities or related
motorsports businesses so long as any such investments, in the aggregate, do not
have a Material Adverse Effect;
          (i) other loans, advances and/or investments in or to non-wholly owned
Subsidiaries which are not Guarantors to the extent permitted in accordance with
the proviso set forth in clause (j) below; and
          (j) additional loans, advances and/or investments of a nature not
contemplated by the foregoing clauses hereof; provided that such loans, advances
and/or investments made pursuant to this clause (j), together with the loans,
advances and/or investments made pursuant to clause (i) above, shall not exceed
(A) on an annual basis, an amount equal to ten percent (10%) of the Total
Shareholders’ Equity and (B) on an aggregate basis, an amount equal to
twenty-five percent (25%) of the Total Shareholders’ Equity. As used herein,
“investment” shall mean all investments, in cash or by delivery of property,
made, directly or indirectly in, to or from any Person, whether by acquisition
of shares of Capital Stock, property, assets, indebtedness or other obligations
or securities or by loan, advance, capital contribution or otherwise.
     “Permitted Liens” shall mean:
          (a) Liens existing as of the Closing Date and set forth on
Schedule 6.2; provided that (i) no such Lien shall at any time be extended to or
cover any Property other than the Property subject thereto on the Closing Date
(provided, however, that Liens on new Property which arise in replacement of
Liens on previously owned Property to the extent that such new Property is
acquired through like-kind exchanges shall be permitted hereunder) and (ii) the
principal amount of the Indebtedness secured by such Liens shall not be
extended, renewed, refunded or refinanced;
          (b) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

15

          (c) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);
          (d) Liens (other than Liens created or imposed under ERISA) incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);
          (e) Liens in connection with attachments or judgments (including
judgment or appeal bonds); provided that the judgments secured shall, within
30 days after the entry thereof, have been discharged or execution thereof
stayed pending appeal, or shall have been discharged within 30 days after the
expiration of any such stay;
          (f) easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes;
          (g) Liens securing purchase money Indebtedness (including Capital
Leases); provided that any such Lien attaches only to the Property financed and
such Lien attaches thereto concurrently with or within 90 days after the
acquisition thereof;
          (h) leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries;
          (i) any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;
          (j) normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;
          (k) inchoate Liens arising under ERISA to secure current service
pension liabilities as they are incurred under the provisions of any Plan;
          (l) Liens incurred or assumed in connection with a Permitted
Acquisition; provided that such Liens shall only encumber Property acquired in
such Permitted Acquisition; and

16

          (m) other Liens securing obligations not to exceed $25,000,000 in an
aggregate principal amount outstanding at any time.
     “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.
     “Plan” shall mean, at any particular time, any employee benefit plan which
is covered by Title IV of ERISA and in respect of which the Borrower or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.
     “Pro Forma Basis” shall mean, for purposes of calculating compliance with
Section 5.8(a) in respect of a Permitted Acquisition, that such Permitted
Acquisition shall be deemed to have occurred as of the first day of the four
fiscal-quarter period ending as of the most recent fiscal quarter end preceding
the date of such Permitted Acquisition with respect to which the Administrative
Agent has received the information required pursuant to Section 5.1. In
connection with any calculation of the Leverage Ratio set forth in
Section 5.8(a), upon giving effect to a Permitted Acquisition on a Pro Forma
Basis, (a) any Indebtedness incurred by the Borrower in connection with such
Permitted Acquisition (i) shall be deemed to have been incurred as of the first
day of the applicable period and (ii) if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination, (b) income statement items (whether positive or negative)
attributable to the Property or Person acquired in such Permitted Acquisition
shall be included to the extent relating to the relevant period and (c) pro
forma adjustments may be included to the extent that such adjustments give
effect to events that are (i) directly attributable to such Permitted
Acquisition, (ii) expected to continue to be applicable to the Borrower and
(iii) factually supportable.
     “Pro Forma Compliance Certificate” shall mean, if required to be provided
in accordance with the terms of this Credit Agreement, a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent in
connection with any Permitted Acquisition and containing reasonably detailed
calculations, upon giving effect to the applicable Permitted Acquisition on a
Pro Forma Basis, of the Leverage Ratio as of the most recent fiscal quarter end
preceding the date of the applicable transaction with respect to which the
Administrative Agent shall have received the financial information required
pursuant to Section 5.1.
     “Property” shall mean any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
     “Proposed Increased Commitment” shall have the meaning set forth in
Section 2.1(f).
     “Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

17

     “Register” shall have the meaning set forth in Section 9.6(d).
     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
     “Replaced Lender” shall mean any Lender that is required to assign all or a
portion of its rights, obligations, Loans and Commitments hereunder pursuant to
the terms of Section 2.19 or Section 9.18.
     “Replacement Lender” shall mean, with respect to the exercise by the
Borrower of its rights under Section 2.19 or Section 9.18, any existing Lender
or a new Lender designated by the Borrower and reasonably approved by the
Administrative Agent or, if the Administrative Agent is also the Replaced
Lender, by Lenders holding in the aggregate more than 50% of all Revolving Loans
and LOC Obligations (of the Lenders that are not the Replaced Lender and, with
respect to the exercise by the Borrower of its rights under Section 9.18, that
are not party to the applicable merger) then outstanding at such time plus the
aggregate unused Revolving Commitments (of the Lenders that are not the Replaced
Lender and, with respect to the exercise by the Borrower of its rights under
Section 9.18, that are not party to the applicable merger) at such time.
     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty-day notice
period is waived under PBGC Reg. §4043.
     “Required Lenders” shall mean Lenders holding in the aggregate more than
50% of all Revolving Loans and LOC Obligations then outstanding at such time
plus the aggregate unused Revolving Commitments at such time (treating for
purposes hereof in the case of Swingline Loans and LOC Obligations, in the case
of the Swingline Lender and the Issuing Lender, only the portion of the
Swingline Loans and the LOC Obligations of the Swingline Lender and the Issuing
Lender, respectively, which is not subject to the Participation Interests of the
other Lenders and, in the case of the Lenders other than the Swingline Lender
and the Issuing Lender, the Participation Interests of such Lenders in Swingline
Loans and LOC Obligations hereunder as direct Obligations); provided, however,
that if any Lender shall be a Defaulting Lender at such time, then there shall
be excluded from the determination of Required Lenders, Obligations (including
Participation Interests) owing to such Defaulting Lender and such Defaulting
Lender’s Commitments, or after termination of the Commitments, the principal
balance of the Obligations owing to such Defaulting Lender.
     “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

18

     “Responsible Officer” shall mean, with respect to the Borrower, the
Chairman of the Board of Directors, the Chief Executive Officer, the President,
the Executive Vice President, the Chief Financial Officer, the Chief Accounting
Officer, the Chief Operating Officer and/or other officers of the Borrower as
may be agreed to by the Administrative Agent from time to time.
     “Revolving Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans in an aggregate principal
amount at any time outstanding up to such Lender’s Commitment Percentage of the
Revolving Committed Amount, as such amount may be reduced from time to time in
accordance with the provisions hereof.
     “Revolving Commitment Termination Date” shall mean June 16, 2011, as
extended on any anniversary of such date pursuant to Section 2.1(g).
     “Revolving Committed Amount” shall have the meaning set forth in
Section 2.1(a).
     “Revolving Loans” shall have the meaning set forth in Section 2.1(a).
     “Revolving Note” or “Revolving Notes” shall mean the promissory notes of
the Borrower in favor of each of the Lenders evidencing the Revolving Loans
provided pursuant to Section 2.1(e), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc.
     “Sale Leaseback Transaction” shall mean any direct or indirect arrangement
with any Person or to which any such Person is a party, providing for the
leasing to a Credit Party of any Property, whether owned by such Credit Party as
of the Closing Date or later acquired, which has been or is to be sold or
transferred by such Credit Party to such Person or to any other Person from whom
funds have been, or are to be, advanced by such Person on the security of such
Property.
     “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
     “Senior Note Indenture” shall mean (a) that certain indenture agreement for
the Borrower’s 4.20% Senior Notes due 2009, dated as of April 23, 2004, among
the Borrower and the holders party thereto and all documents and instruments
executed in connection with such indenture agreement, (b) that certain indenture
agreement for the Borrower’s 5.40% Senior Notes due 2014, dated as of April 23,
2004, among the Borrower and the holders party thereto and all documents and
instruments executed in connection with such indenture agreement and (c) any
other indenture agreement (or similar agreement) entered into the Borrower with
respect to the issuance of Senior Notes, and all documents and instruments
executed in connection with any such indenture agreement (or similar agreement).
     “Senior Notes” shall mean (a) the senior unsecured notes issued by the
Borrower in an aggregate principal amount of $300,000,000 pursuant to the Senior
Note Indenture, as refinanced, renewed or extended from time to time and (b) any
other senior unsecured notes issued by the Borrower from time to time.

19

     “Single Employer Plan” shall mean any Plan which is not a Multiemployer
Plan.
     “Specified Sales” shall mean (a) the sale, transfer, lease or other
disposition of inventory and materials in the ordinary course of business and
(b) the conversion of cash into Cash Equivalents and Cash Equivalents into cash.
     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Credit Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower. For purposes of this
Credit Agreement, all Subsidiaries are also Affiliates.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.2(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.
     “Swingline Committed Amount” shall have the meaning set forth in
Section 2.2(a).
     “Swingline Lender” shall mean Wachovia, in its capacity as such.
     “Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.2(a).
     “Swingline Mandatory Borrowing” shall have the meaning set forth in Section
2.2(b)(ii).
     “Swingline Note” shall mean the promissory note of the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.2(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
     “Tax Exempt Certificate” shall have the meaning set forth in Section 2.17.
     “Taxes” shall have the meaning set forth in Section 2.17.
     “Total Shareholders’ Equity” shall mean the Total Shareholders’ Equity as
stated in the most recent financial statement delivered to the Administrative
Agent and the Lenders pursuant to Section 5.1(a) or 5.1(b), subject to any
adjustments thereto in accordance with the terms of Section 1.3.

20

     “Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day. A Tranche may sometimes be
referred to as a “LIBOR Tranche”.
     “Transfer Effective Date” shall have the meaning set forth in each
Commitment Transfer Supplement.
     “Type” shall mean, as to any Loan, its nature as an Alternate Base Rate
Loan, LIBOR Rate Loan or Swingline Loan, as the case may be.
     “Utilization Fee” shall have the meaning set forth in Section 2.4(b).
     “Voting Stock” shall mean, with respect to any Person, Capital Stock issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
     “Wachovia” shall mean Wachovia Bank, National Association, together with
its successors and assigns.
Section 1.2 Other Definitional Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.
     (b) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Credit Agreement shall refer to this Credit Agreement
as a whole and not to any particular provision of this Credit Agreement, and
Section, subsection, Schedule and Exhibit references are to this Credit
Agreement unless otherwise specified.
     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
Section 1.3 Accounting Terms.
     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a Consistent Basis; provided that, if the
Borrower notifies the Administrative Agent that it wishes to amend any covenant
in Section 5.8 to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Section 5.8 for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant

21

change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders. With respect to (a) calculations of the financial covenants set forth
in Section 5.8 (including, without limitation, calculations of such financial
covenants on a Pro Forma Basis in connection with a Permitted Acquisition), (b)
calculations related to the negative covenants set forth in Article VI and
(c) any calculation of Total Shareholders’ Equity, each such calculation shall
be made excluding the effects of any impairment charges resulting from the
adoption and ongoing application of Financial Accounting Standards Board
Statement of Financial Accounting Standards Nos. 141 and 142 by the Borrower or
its Affiliates.
     The Borrower shall deliver to the Administrative Agent and each Lender at
the same time as the delivery of any annual or quarterly financial statements
given in accordance with the provisions of Section 5.1, to the extent such
information is not included in such financial statements, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.
ARTICLE II
THE LOANS; AMOUNT AND TERMS
Section 2.1 Revolving Loans.
     (a) Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans (“Revolving Loans”) to the Borrower from time to time for the
purposes hereinafter set forth; provided, however, that (i) with regard to each
Lender individually, the sum of such Lender’s share of outstanding Revolving
Loans plus such Lender’s Commitment Percentage of Swingline Loans plus such
Lender’s Commitment Percentage of LOC Obligations shall not exceed such Lender’s
Commitment Percentage of the aggregate Revolving Committed Amount, and (ii) with
regard to the Lenders collectively, the sum of the aggregate amount of
outstanding Revolving Loans plus Swingline Loans plus LOC Obligations shall not
exceed the Revolving Committed Amount. For purposes hereof, the aggregate amount
available hereunder shall be THREE HUNDRED MILLION DOLLARS ($300,000,000) (as
such aggregate maximum amount may be reduced from time to time as provided in
Section 2.5 or increased as provided in Section 2.1(f), the “Revolving Committed
Amount”). Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the Borrower may request, and may be repaid
and reborrowed in accordance with the provisions hereof. LIBOR Rate Loans shall
be made by each Lender at its LIBOR Lending Office and Alternate Base Rate Loans
at its Domestic Lending Office.

22

     (b) Revolving Loan Borrowings.
     (i) Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by written notice (or telephone notice promptly confirmed in writing
which confirmation may be by fax) to the Administrative Agent not later than
12:00 Noon (Charlotte, North Carolina time) on the date of the requested
borrowing in the case of Alternate Base Rate Loans, and on the third Business
Day prior to the date of the requested borrowing in the case of LIBOR Rate
Loans. Each such request for borrowing shall be irrevocable and shall specify
(A) that a Revolving Loan is requested, (B) the date of the requested borrowing
(which shall be a Business Day), (C) the aggregate principal amount to be
borrowed, (D) whether the borrowing shall be comprised of Alternate Base Rate
Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate Loans are
requested, the Interest Period(s) therefor. A form of Notice of Borrowing (a
“Notice of Borrowing”) is attached as Schedule 2.1(b)(i). If the Borrower shall
fail to specify in any such Notice of Borrowing (I) an applicable Interest
Period in the case of a LIBOR Rate Loan, then such notice shall be deemed to be
a request for an Interest Period of one month, or (II) the type of Revolving
Loan requested, then such notice shall be deemed to be a request for an
Alternate Base Rate Loan hereunder. The Administrative Agent shall give notice
to each Lender promptly upon receipt of each Notice of Borrowing, the contents
thereof and each such Lender’s share thereof.
     (ii) Minimum Amounts. Each Revolving Loan borrowing that is a LIBOR Rate
Loan shall be in a minimum aggregate amount of $3,000,000 and integral multiples
of $1,000,000 in excess thereof (or the remaining amount of the Revolving
Committed Amount, if less). Each Revolving Loan borrowing that is a Alternate
Base Rate Loan shall be in a minimum aggregate amount of $1,000,000 and integral
multiples of $250,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).
     (iii) Advances. Each Lender will make its Commitment Percentage of each
Revolving Loan borrowing available to the Administrative Agent for the account
of the Borrower at the office of the Administrative Agent specified in Schedule
9.2, or at such other office as the Administrative Agent may designate in
writing, by 1:00 P.M. (Charlotte, North Carolina time) on the date specified in
the applicable Notice of Borrowing in Dollars and in funds immediately available
to the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent by the close of business on the date
specified in the applicable Notice of Borrowing by crediting the account of the
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
     (c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Revolving Commitment Termination Date.

23

     (d) Interest. Subject to the provisions of Section 2.8, Revolving Loans
shall bear interest as follows:
     (i) Alternate Base Rate Loans. During such periods as Revolving Loans shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the Alternate Base Rate; and
     (ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.
Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.
     (e) Revolving Notes. Each Lender’s Commitment Percentage of the Revolving
Loans shall be evidenced by a duly executed promissory note of the Borrower to
such Lender in substantially the form of Schedule 2.1(e).
     (f) Incremental Revolving Facility. Subject to the terms and conditions set
forth herein and so long as no Default or Event of Default has occurred and is
continuing, the Borrower shall have the right, no more than twice per year and
no more than six times prior to the Revolving Commitment Termination Date, to
incur additional Indebtedness under this Credit Agreement in the form of an
increase to the Revolving Committed Amount (each an “Incremental Revolving
Facility” and collectively the “Incremental Revolving Facilities”). The
following terms and conditions shall apply to each Incremental Revolving
Facility:
     (i) the loans made under each Incremental Revolving Facility shall
constitute Credit Party Obligations and will be guaranteed with the other Credit
Party Obligations on a pari passu basis;
     (ii) each Incremental Revolving Facility shall have the same terms
(including interest rate and maturity date) as the existing Revolving Loans;
     (iii) each Incremental Revolving Facility shall be entitled to the same
voting rights as the existing Revolving Loans, voting as one class, and shall be
entitled to receive a pro rata share of proceeds of prepayments on the same
basis as the existing Revolving Loans;
     (iv) each Incremental Revolving Facility shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds, in each
case in accordance with the terms set forth below;

24

     (v) the proceeds of each Incremental Revolving Facility will be used for
the purposes set forth in Section 3.10;
     (vi) the Borrower shall execute a Revolving Note in favor of any new Lender
or any existing Lender requesting a Revolving Note whose Revolving Commitment is
increased;
     (vii) the conditions to Extensions of Credit in Section 4.2 shall have been
satisfied;
     (viii) each such Incremental Revolving Facility shall be in a minimum
amount of $25,000,000 (and $25,000,000 increments in excess thereof);
     (ix) the aggregate amount of all Incremental Revolving Facilities shall not
exceed $200,000,000 at any time; and
     (x) the Administrative Agent shall have received from the Borrower (A)
resolutions and other corporate authority documents and a legal opinion with
respect to each Incremental Revolving Facility requested by the Administrative
Agent, substantially the same in form and substance as those delivered on the
Closing Date pursuant to Section 4.1 and (B) an officer’s certificate, in form
and substance reasonably satisfactory to the Administrative Agent, stating that
no Default or Event of Default shall exist.
The Borrower may offer all or a portion of any Incremental Revolving Facility
(each a “Proposed Increased Commitment”) to (x) the existing Lenders and each
such Lender shall have ten (10) Business Days to respond to, but not be
obligated to provide, such Proposed Increased Commitment (allocations of each
Incremental Revolving Facility will be assigned according to the ratio of each
existing Lender’s Proposed Increased Commitment, if any, to the aggregate of all
Proposed Increased Commitments), (y) other banks, financial institutions and
investment funds reasonably acceptable to the Administrative Agent and the
Arrangers to join this Credit Agreement as Lenders hereunder for a portion of
the Incremental Revolving Facility, provided that such other banks, financial
institutions and investment funds shall have a commitment with respect to such
Incremental Revolving Facility of at least $10,000,000 and shall enter into such
joinder agreements to give effect thereto as the Administrative Agent may
reasonably request or (z) a combination of (x) and (y). The Administrative Agent
is authorized to enter into, on behalf of the Lenders, any amendment to this
Credit Agreement or any other Credit Document as may be necessary solely to
incorporate the terms of each Incremental Revolving Facility therein.
     (g) Extension of Revolving Commitment Termination Date.
     (i) Not more than 90 days and not less than 60 days prior to the Revolving
Commitment Termination Date, the Borrower may request in writing

25

that the Lenders extend the Revolving Commitment Termination Date for an
additional year (and the Administrative Agent shall promptly give the Lenders
notice of any such request). Each Lender shall provide the Administrative Agent,
not more than 30 days and not less than 20 days prior to the Revolving
Commitment Termination Date, with written notice regarding whether it agrees to
extend the Revolving Commitment Termination Date. Each decision by a Lender
shall be in its sole discretion and failure by a Lender to give timely written
notice hereunder shall be deemed a decision by such Lender not to extend the
Revolving Commitment Termination Date. The Administrative Agent shall provide
the Borrower, not less than 15 days prior to the Revolving Commitment
Termination Date, with written notice of each Lender’s decision. If more than
50% aggregate commitments outstanding at the time of the extension request is
extended or otherwise committed to by the existing Lenders and any new Lenders,
then the Revolving Commitment Termination Date shall be extended for an
additional year pursuant to a duly executed written amendment to this Credit
Agreement.
     (ii) If an existing Lender fails to agree to extend the Revolving
Commitment Termination Date (a “Declining Lender”), then that Declining Lender’s
Revolving Commitment will be terminated on the then existing Revolving
Commitment Termination Date.
     (iii) The Borrower will have the right to accept Revolving Commitments from
new Lenders in an amount, when aggregated among all new Lenders, equal to the
amount of the Revolving Commitments of all Declining Lenders, provided that
(A) the minimum commitment of each such institution equals or exceeds
$10,000,000 and (B) such new Lenders shall be reasonably acceptable to each of
the Administrative Agent and the Arrangers so long as such Person, in its
capacity as a Lender, has agreed to extend the Revolving Commitment Termination
Date in accordance with the terms of this Section 2.1(g).
     (iv) As long as the Revolving Commitment Termination Date is extended in
accordance with this Section 2.1(g), then the Borrower shall have the same right
to request further extensions on the same terms with respect to new Revolving
Commitment Termination Dates thereafter.
Section 2.2 Swingline Loan Subfacility.
     (a) Swingline Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender, in its individual capacity,
agrees to make certain revolving credit loans to the Borrower (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) for the purposes hereinafter set
forth; provided, however, (i) the aggregate amount of Swingline Loans
outstanding at any time shall not exceed TEN MILLION DOLLARS ($10,000,000) (the
“Swingline Committed Amount”), and (ii) the sum of the aggregate amount of
outstanding Revolving Loans plus Swingline Loans plus LOC Obligations shall not
exceed the Revolving Committed

26

Amount. Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.
     (b) Swingline Loan Borrowings.
     (i) Notice of Borrowing and Disbursement. The Swingline Lender will make
Swingline Loans available to the Borrower on any Business Day upon request made
by the Borrower not later than 12:00 Noon (Charlotte, North Carolina time) on
such Business Day. A notice of request for Swingline Loan borrowing shall be
made in the form of Schedule 2.1(b)(i) with appropriate modifications. Swingline
Loan borrowings hereunder shall be made in minimum amounts of $100,000 and in
integral amounts of $100,000 in excess thereof.
     (ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be
due and payable on the Revolving Commitment Termination Date. The Swingline
Lender may, at any time, in its sole discretion, by written notice to the
Borrower and the Administrative Agent, demand repayment of its Swingline Loans
by way of a Revolving Loan borrowing, in which case the Borrower shall be deemed
to have requested a Revolving Loan borrowing comprised entirely of LIBOR Rate
Loans (with Interest Periods selected by the Borrower) in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A) the Revolving Commitment Termination Date, (B) the occurrence of any
Event of Default described in Section 7.1(f), (iii) upon acceleration of the
Credit Party Obligations hereunder, whether on account of an Event of Default
described in Section 7.1(f) or any other Event of Default, and (iv) the exercise
of remedies in accordance with the provisions of Section 7.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as a “Swingline Mandatory
Borrowing”). Each Lender hereby irrevocably agrees to make such Revolving Loans
promptly upon any such request or deemed request on account of each Swingline
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (I) the amount of Swingline
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (II) whether any conditions
specified in Section 4.2 are then satisfied, (III) whether a Default or an Event
of Default then exists, (IV) failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required in Section 2.1(b)(i),
(V) the date of such Swingline Mandatory Borrowing, or (VI) any reduction in the
Revolving Committed Amount or termination of the Revolving Commitments
immediately prior to such Swingline Mandatory Borrowing or contemporaneously
therewith. In the event that any Swingline Mandatory Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Swingline

27

Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon its respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2),
provided that (A) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is purchased, and (B) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the Swingline Lender interest on the principal amount of such
participation purchased for each day from and including the day upon which the
Swingline Mandatory Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, at the rate equal to, if paid within two
(2) Business Days of the date of the Swingline Mandatory Borrowing, the Federal
Funds Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.
     (c) Interest on Swingline Loans. Subject to the provisions of Section 2.8,
Swingline Loans shall bear interest at a per annum rate equal to the LIBOR
Market Index Rate plus the Applicable Margin for Revolving Loans that are LIBOR
Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.
     (d) Swingline Note. The Swingline Loans shall be evidenced by a duly
executed promissory note of the Borrower to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.2(d).
Section 2.3 Letter of Credit Subfacility.
     (a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Lenders shall participate in, Letters of Credit for the account
of the Borrower from time to time upon request in a form acceptable to the
Issuing Lender; provided, however, that (i) the aggregate amount of LOC
Obligations shall not at any time exceed TWENTY-FIVE MILLION DOLLARS
($25,000,000) (the “LOC Committed Amount”), (ii) the sum of the aggregate amount
of Revolving Loans plus Swingline Loans plus LOC Obligations shall not at any
time exceed the Revolving Committed Amount, (iii) all Letters of Credit shall be
denominated in U.S. Dollars and (iv) Letters of Credit shall be issued for
lawful corporate purposes and may be issued as standby letters of credit,
including in connection with workers’ compensation and other insurance programs.
Except as otherwise expressly agreed upon by all the Lenders, no Letter of
Credit shall have an original expiry date more than twelve (12) months from the
date of issuance; provided, however, so long as no Default or Event of Default
has occurred and is continuing and subject to the other terms and conditions to
the issuance of Letters of Credit hereunder, the expiry dates of Letters of
Credit may be extended annually or

28

periodically from time to time on the request of the Borrower or by operation of
the terms of the applicable Letter of Credit to a date not more than twelve
(12) months from the date of extension; provided, further, that no Letter of
Credit, as originally issued or as extended, shall have an expiry date extending
beyond the Revolving Commitment Termination Date. Each Letter of Credit shall
comply with the related LOC Documents. The issuance and expiry date of each
Letter of Credit shall be a Business Day. Any Letters of Credit issued hereunder
shall be in a minimum original face amount of $50,000. Wachovia shall be the
Issuing Lender on all Letters of Credit issued after the Closing Date.
     (b) Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least five (5) Business Days prior
to the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Lenders a detailed
report specifying the Letters of Credit which are then issued and outstanding
and any activity with respect thereto which may have occurred since the date of
any prior report, and including therein, among other things, the account party,
the beneficiary, the face amount, expiry date as well as any payments or
expirations which may have occurred. The Issuing Lender will further provide to
the Administrative Agent promptly upon request copies of the Letters of Credit.
The Issuing Lender will provide to the Administrative Agent promptly upon
request a summary report of the nature and extent of LOC Obligations then
outstanding.
     (c) Participations. Each Lender upon issuance of a Letter of Credit shall
be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its
Commitment Percentage of the obligations under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its Commitment Percentage of the obligations arising under such Letter
of Credit. Without limiting the scope and nature of each Lender’s participation
in any Letter of Credit, to the extent that the Issuing Lender has not been
reimbursed as required hereunder or under any LOC Document, each such Lender
shall pay to the Issuing Lender its Commitment Percentage of such unreimbursed
drawing in same day funds on the day of notification by the Issuing Lender of an
unreimbursed drawing pursuant to the provisions of subsection (d) hereof. The
obligation of each Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.
     (d) Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrower and the Administrative
Agent. The Borrower shall reimburse the Issuing Lender on the day of drawing
under any Letter of Credit (either with the proceeds of a Swingline Loan or
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents.

29

If the Borrower shall fail to reimburse the Issuing Lender as provided herein,
the unreimbursed amount of such drawing shall bear interest at a per annum rate
equal to the Alternate Base Rate plus two percent (2%). Unless the Borrower
shall immediately notify the Issuing Lender and the Administrative Agent of its
intent to otherwise reimburse the Issuing Lender, the Borrower shall be deemed
to have requested a Swingline Loan, or if and to the extent Swingline Loans
shall not be available, a Revolving Loan in the amount of the drawing as
provided in subsection (e) hereof, the proceeds of which will be used to satisfy
the reimbursement obligations. The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrower may claim or have against the Issuing Lender, the Administrative Agent,
the Lenders, the beneficiary of the Letter of Credit drawn upon or any other
Person, including without limitation any defense based on any failure of the
Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit. The Issuing Lender will promptly
notify the other Lenders of the amount of any unreimbursed drawing and each
Lender shall promptly pay to the Administrative Agent for the account of the
Issuing Lender in Dollars and in immediately available funds, the amount of such
Lender’s Commitment Percentage of such unreimbursed drawing. Such payment shall
be made on the day such notice is received by such Lender from the Issuing
Lender if such notice is received at or before 2:00 P.M. (Charlotte, North
Carolina time), otherwise such payment shall be made at or before 12:00 Noon
(Charlotte, North Carolina time) on the Business Day next succeeding the day
such notice is received. If such Lender does not pay such amount to the Issuing
Lender in full upon such request, such Lender shall, on demand, pay to the
Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds
Effective Rate and thereafter at a rate equal to the Alternate Base Rate. Each
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of a Default or Event of Default or the acceleration of the Credit Party
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.
     (e) Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, (i) a Swingline Loan borrowing
to reimburse a drawing under a Letter of Credit, the Swingline Lender shall make
the Swingline Loan advance pursuant to the terms of the request or deemed
request in accordance with the provisions for Swingline Loan advances hereunder,
or (ii) a Revolving Loan to reimburse a drawing under a Letter of Credit, the
Administrative Agent shall give notice to the Lenders that a Revolving Loan has
been requested or deemed requested in connection with a drawing under a Letter
of Credit, in which case a Revolving Loan borrowing comprised entirely of
Alternate Base Rate Loans (each such borrowing, a “LOC Mandatory Borrowing”)
shall be immediately made (without giving effect to any termination of the
Commitments pursuant to Section 7.2) pro rata based on

30

each Lender’s respective Commitment Percentage (determined before giving effect
to any termination of the Commitments pursuant to Section 7.2) and in the case
of both clauses (i) and (ii) the proceeds thereof shall be paid directly to the
Issuing Lender for application to the respective LOC Obligations. Each Lender
hereby irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each LOC Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) the amount of LOC Mandatory Borrowing may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Section 4.2 are
then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required in Section 2.1(b), (v) the date of such LOC
Mandatory Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
LOC Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each such Lender hereby agrees that it shall forthwith fund (as of the date the
LOC Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) its Participation Interests in the outstanding LOC Obligations;
provided, further, that in the event any Lender shall fail to fund its
Participation Interest on the day the LOC Mandatory Borrowing would otherwise
have occurred, then the amount of such Lender’s unfunded Participation Interest
therein shall bear interest payable to the Issuing Lender upon demand, at the
rate equal to, if paid within two (2) Business Days of such date, the Federal
Funds Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.
     (f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
     (g) Uniform Customs and Practices. The Issuing Lender shall have the
Letters of Credit be subject to The Uniform Customs and Practice for Documentary
Credits, as published as of the date of issue by the International Chamber of
Commerce (the “UCP”), in which case the UCP may be incorporated therein and
deemed in all respects to be a part thereof.
Section 2.4 Fees.
     (a) Commitment Fee. In consideration of the Revolving Commitments, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Lenders a commitment fee (the “Commitment Fee”) in an amount equal to the
Applicable Margin per annum on the average daily unused portion of the Revolving
Committed Amount (with LOC Obligations constituting usage of the Revolving
Committed Amount). The Commitment Fee shall be payable quarterly in arrears on
the last day of each February, May, August and November.

31

     (b) Utilization Fee. In consideration of the Revolving Commitment, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Lenders a utilization fee (the “Utilization Fee”) in an amount equal to the
Applicable Margin per annum on the sum of the average daily outstanding
principal amount of Loans plus the average daily maximum amount available to be
drawn under the Letters of Credit, such daily averages to be calculated using
only those days on which the sum of the aggregate principal amount of
outstanding Loans plus the average daily maximum amount available to be drawn
under the Letters of Credit exceeded fifty percent (50%) of the Revolving
Committed Amount. The Utilization Fee shall be calculated on the basis of a
360 day year for the actual days elapsed, and shall be payable quarterly in
arrears on the last day of each February, May, August and November.
     (c) Letter of Credit Fees. In consideration of the LOC Commitments, the
Borrower agrees to pay to the Issuing Lender a fee (the “Letter of Credit Fee”)
equal to the Applicable Margin per annum on the average daily maximum amount
available to be drawn under each Letter of Credit from the date of issuance to
the date of expiration. In addition to such Letter of Credit Fee, the Issuing
Lender may charge, and retain for its own account without sharing by the other
Lenders, an additional facing fee of one-eighth of one percent (1/8%) per annum
on the average daily maximum amount available to be drawn under each such Letter
of Credit issued by it. The Issuing Lender shall promptly pay over to the
Administrative Agent for the ratable benefit of the Lenders (including the
Issuing Lender) the Letter of Credit Fee. The foregoing fees shall be payable
quarterly in arrears on the last day of each February, May, August and November.
     (d) Issuing Lender Costs. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary costs from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Costs”).
     (e) Administrative Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in the Fee Letter.
Section 2.5 Commitment Reductions.
     (a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five Business Days’ prior notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be, subject to the provisions of Section 2.1(f), irrevocable
and effective upon receipt by the Administrative Agent; provided that no such
reduction or termination shall be permitted

32

if after giving effect thereto, and to any prepayments of the Revolving Loans
made on the effective date thereof, the sum of the then outstanding aggregate
principal amount of the Revolving Loans plus Swingline Loans plus LOC
Obligations would exceed the Revolving Committed Amount.
     (b) Revolving Commitment Termination Date. The Revolving Commitment, the
LOC Commitment and the Swingline Commitment shall automatically terminate on the
Revolving Commitment Termination Date.
Section 2.6 Prepayments.
     (a) Optional Prepayments. The Borrower shall have the right to prepay Loans
in whole or in part from time to time; provided, however, that each partial
prepayment of Revolving Loans shall be in a minimum principal amount of
$1,000,000 and integral multiples of $100,000 in excess thereof and each
prepayment of Swingline Loans shall be in a minimum principal amount of $100,000
and integral multiples of $100,000 in excess thereof. The Borrower shall give
two Business Days’ irrevocable notice in the case of LIBOR Rate Loans and same
Business Day’s irrevocable notice in the case of Alternate Base Rate Loans, to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable).
     (b) Mandatory Prepayments. If at any time the sum of the aggregate
principal amount of Loans plus aggregate amount of LOC Obligations exceeds the
Revolving Committed Amount, the Borrower shall immediately make payment on the
Loans (and then cash collateralize the outstanding LOC Obligations) in an amount
sufficient to eliminate the deficiency.
     (c) Application. Unless otherwise specified by the Borrower, prepayments
made hereunder shall be applied first to Revolving Loans which are Alternate
Base Rate Loans, then to Revolving Loans which are LIBOR Rate Loans in direct
order of Interest Period maturities. All prepayments under Section 2.6(a) shall
be subject to Section 2.16, but otherwise without premium or penalty. Interest
on the principal amount prepaid shall be payable on the next occurring Interest
Payment Date that would have occurred had such Loan not been prepaid or, at the
request of the Administrative Agent, interest on the principal amount prepaid
shall be payable on any date that a prepayment is made hereunder through the
date of prepayment. Amounts prepaid on the Swingline Loan and the Revolving
Loans may be reborrowed in accordance with the terms hereof.
     Section 2.7 Minimum Principal Amount of Tranches.
     All borrowings, payments and prepayments in respect of Revolving Loans
shall be in such amounts and be made pursuant to such elections so that after
giving effect thereto the aggregate principal amount of the Revolving Loans
comprising any Tranche shall not be less than $3,000,000 or a whole multiple of
$1,000,000 in excess thereof.

33

     Section 2.8 Default Rate and Payment Dates.
     Upon the occurrence, and during the continuance, of an Event of Default, at
the Required Lenders’ option, (i) the Borrower shall no longer have the option
to request LIBOR Rate Loans or Swingline Loans, (ii) all amounts due and payable
with respect to LIBOR Rate Loans shall bear interest at a rate per annum two
percent (2%) in excess of the rate then applicable to such Loans until the end
of the applicable Interest Period and thereafter at a rate equal to the
Alternate Base Rate plus two percent (2%), (iii) all amounts due and payable
with respect to Alternate Base Rate Loans shall bear interest at a rate per
annum equal to the Alternate Base Rate plus two percent (2%) and (iv) all other
amounts owing hereunder or under the other Credit Documents shall bear interest,
payable on demand, at a per annum rate two percent (2%) greater than the rate
which would otherwise be applicable (or if no rate is applicable, whether in
respect of interest, fees or other amounts, then the Alternate Base Rate plus
two percent (2%)).
     Section 2.9 Conversion Options.
     (a) The Borrower may, in the case of Revolving Loans, elect from time to
time to convert Alternate Base Rate Loans to LIBOR Rate Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable written
notice of such election. A form of Notice of Conversion/Extension is attached as
Schedule 2.9. If the date upon which an Alternate Base Rate Loan is to be
converted to a LIBOR Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof.
     (b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.
     Section 2.10 Computation of Interest and Fees; Interest Rate Limitation.
     (a) Interest payable hereunder with respect to Alternate Base Rate Loans
accruing interest at the Prime Rate shall be calculated on the basis of a year
of 365 days (or 366 days, as applicable) for the actual days elapsed. All other
fees, interest and all other amounts payable hereunder shall be calculated on
the basis of a 360 day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the

34

Borrower and the Lenders of each determination of a LIBOR Rate on the Business
Day of the determination thereof. Any change in the interest rate on a Loan
resulting from a change in the Alternate Base Rate shall become effective as of
the opening of business on the day on which such change in the Alternate Base
Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.
     (c) Notwithstanding anything to the contrary contained in any of the Credit
Documents, if any specified interest rate shall exceed the maximum rate
permitted by applicable law as in effect from time to time, the Borrower shall
pay interest at the highest permissible rate, which rate shall change as and
when the highest permissible rate shall change. If the Borrower makes an
interest payment under any of the Credit Documents that exceeds the maximum
amount of interest permitted by applicable law, the excess of such payment above
the maximum amount that lawfully may be paid shall be refunded to the Borrower
or, at the Borrower’s option, credited toward the payment of principal due under
such Credit Document (as directed by the Borrower); or, if the Borrower makes an
interest payment that exceeds the maximum amount of interest permitted by
applicable law and all principal thereunder shall have been previously or
thereby paid in full, such payment shall be deemed to have been the result of
mathematical error and the Administrative Agent shall refund to the Borrower the
amount of such payment that is in excess of the amount that lawfully may be
paid.
     Section 2.11 Pro Rata Treatment and Payments.
     Each borrowing of Revolving Loans and any reduction of the Revolving
Commitments shall be made pro rata according to the respective Commitment
Percentages of the Lenders. Each payment under this Credit Agreement or any Note
shall be applied, first, to any fees then due and owing by the Borrower pursuant
to Section 2.4, second, to interest then due and owing in respect of the Notes
of the Borrower, third, to principal then due and owing hereunder and under the
Notes of the Borrower and, fourth, to any other amounts then due and owing
hereunder or under any other Credit Document. Each payment on account of any
fees pursuant to Section 2.4 shall be made pro rata in accordance with the
respective amounts due and owing (except as to the portion of the Letter of
Credit Fee retained by the Issuing Lender, the Issuing Lender Fees and the
annual administrative fee referenced in Section 2.4(d)). Each optional
prepayment of principal of the Loans shall be applied to the Loans as the
Borrower may designate (to be applied pro rata among the Lenders); provided,
that prepayments made pursuant to Section 2.14 shall be applied in accordance
with such section. Each mandatory prepayment on account of principal of the
Loans shall be applied in accordance with Section 2.6(b). All payments
(including prepayments) to be made by the Borrower of principal, interest and
fees shall be made without defense, set-off or counterclaim (except as provided
in Section 2.17(b)) and shall be made to the

35

Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified on Schedule 9.2 in Dollars and in immediately available
funds not later than 1:00 P.M. (Charlotte, North Carolina time) on the date when
due. The Administrative Agent shall distribute such payments to the Lenders
entitled thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.
     Section 2.12 Non-Receipt of Funds by the Administrative Agent.
     (a) Unless the Administrative Agent shall have been notified in writing by
a Lender prior to the date a Loan is to be made by such Lender (which notice
shall be effective upon receipt) that such Lender does not intend to make the
proceeds of such Loan available to the Administrative Agent, the Administrative
Agent may assume that such Lender has made such proceeds available to the
Administrative Agent on such date, and the Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrower, and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrower at the applicable rate for the
applicable borrowing pursuant to the Notice of Borrowing and (ii) from a Lender
at the Federal Effective Funds Rate.
     (b) Unless the Administrative Agent shall have been notified in writing by
the Borrower, prior to the date on which any payment is due from it hereunder
(which notice shall be effective upon receipt) that the Borrower does not intend
to make such payment, the Administrative Agent may assume that such Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the

36

Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.
     (c) A certificate of the Administrative Agent submitted to the Borrower or
any Lender with respect to any amount owing under this Section 2.12 shall be
conclusive in the absence of manifest error.
     Section 2.13 Inability to Determine Interest Rate.
     Notwithstanding any other provision of this Credit Agreement, if (a) at the
time of the request for a LIBOR Rate Loan, the Administrative Agent shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that, by reason of circumstances affecting the relevant market,
reasonable and adequate means do not exist for ascertaining LIBOR for such
Interest Period, or (b) the Required Lenders shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
funding LIBOR Rate Loans that the Borrower has requested be outstanding as a
Eurodollar Tranche during such Interest Period, the Administrative Agent shall
forthwith give telephone notice of such determination, confirmed in writing, to
the Borrower, and the Lenders at least two Business Days prior to the first day
of such Interest Period. Unless the Borrower shall have notified the
Administrative Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such LIBOR Rate Loans, any Loans that
were requested to be made as LIBOR Rate Loans shall be made as Alternate Base
Rate Loans and any Loans that were requested to be converted into or continued
as LIBOR Rate Loans shall be converted into Alternate Base Rate Loans. Until any
such notice has been withdrawn by the Administrative Agent, no further Loans
shall be made as, continued as, or converted into, LIBOR Rate Loans for the
Interest Periods so affected.
     Section 2.14 Illegality.
     Notwithstanding any other provision of this Credit Agreement, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof by the relevant Governmental Authority to any Lender shall
make it unlawful for such Lender or its LIBOR Lending Office to make or maintain
LIBOR Rate Loans as contemplated by this Credit Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees promptly to pay any Lender, within 15 days after its
demand, any additional amounts necessary to compensate such Lender for actual
and direct costs (but not including anticipated

37

profits) reasonably incurred by such Lender in making any repayment in
accordance with this Section including, but not limited to, any interest or fees
payable by such Lender to lenders of funds obtained by it in order to make or
maintain its LIBOR Rate Loans hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.
     Section 2.15 Requirements of Law.
     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
     (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit or any application relating thereto, any LIBOR
Rate Loan made by it, or change the basis of taxation of payments to such Lender
in respect thereof (except for changes in the rate of tax on the overall net
income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit or to reduce any
amount receivable hereunder or under any Note, then, in any such case, the
Borrower shall promptly pay such Lender, within 15 days after its demand, any
additional amounts necessary to compensate such Lender for such additional cost
or reduced amount receivable which such Lender reasonably deems to be material
as determined by such Lender with respect to its LIBOR Rate Loans or Letters of
Credit. A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Domestic Lending Office or LIBOR Lending Office, as the case may be) to avoid or
to minimize any amounts which might otherwise be payable pursuant to this
paragraph of this Section; provided, however, that such efforts shall not cause
the

38

imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender to be material.
     (b) If any Lender shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this Section submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.
     (c) The agreements in this Section 2.15 shall survive the termination of
this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.
     Section 2.16 Indemnity.
     The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this Section
shall survive termination of this Credit Agreement and payment of the Notes and
all other amounts payable hereunder.

39

     Section 2.17 Taxes.
     (a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.17(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect thereto (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the effected
Lender will promptly provide notice to the Borrower and evidence of the amounts
due. The Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Credit Agreement or under any Note, after withholding or deduction
for or on account of any Taxes, will not be less than the amount provided for
herein or in such Note. The Borrower will furnish to the Administrative Agent as
soon as practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrower. The Borrower
agrees to indemnify and hold harmless each Lender, and reimburse such Lender
upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Lender.
     (b) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 9.6(d) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8ECI or W-8IMY (or
successor forms) certifying such Lender’s entitlement to a complete exemption
from United States withholding tax with respect to payments to be made under
this Agreement and under any Note, or (ii) if the Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, either Internal Revenue Service
Form W-8BEN or W-8ECI or W-8IMY as set forth in clause (i) above, or (x) a
certificate substantially in the form of Schedule 2.17 (any such certificate, a
“Tax Exempt Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (or successor form) certifying
such Lender’s entitlement to an exemption from United States withholding tax
with respect to payments of interest to be made under this Credit Agreement and
under any Note. In addition, each Lender agrees that it will deliver upon the
Borrower’s request updated versions of the foregoing, as applicable, whenever
the previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to

40

confirm or establish the entitlement of such Lender to a continued exemption
from or reduction in United States withholding tax with respect to payments
under this Credit Agreement and any Note. Notwithstanding anything to the
contrary contained in Section 2.17(a), but subject to the immediately succeeding
sentence, (x) each Borrower shall be entitled, to the extent it is required to
do so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 2.17(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if (I) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 2.17(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such Forms do not establish a complete
exemption from withholding of such Taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.17,
the Borrower agrees to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.17(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.
     (c) Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.
     (d) If the Borrower pays any additional amount pursuant to this
Section 2.17 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by the Borrower.
In the event that no refund or credit is obtained with respect to the Borrower’s
payments to such Lender pursuant to this Section 2.17, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.17 shall
require a Lender to disclose or detail the basis of its calculation of the
amount

41

of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.17 to the
Borrower or any other party.
     (e) The agreements in this Section 2.17 shall survive the termination of
this Credit Agreement and the payment of the Notes and all other amounts payable
hereunder.
     Section 2.18 Indemnification; Nature of Issuing Lender’s Duties.
     (a) In addition to its other obligations under Section 2.3, the Borrower
hereby agrees to protect, indemnify, pay and save each Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that the
Issuing Lender may incur or be subject to as a consequence, direct or indirect,
of (i) the issuance of any Letter of Credit or (ii) the failure of the Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority (all such acts or omissions, herein
called “Government Acts”).
     (b) As between the Borrower and the Issuing Lender, the Borrower shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lender shall not be responsible: (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.
     (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Lender against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,

42

whether rightful or wrongful, of any Government Authority. The Issuing Lender
shall not, in any way, be liable for any failure by the Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Lender.
     (d) Nothing in this Section 2.18 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.3(d) hereof. The obligations
of the Borrower under this Section 2.18 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender to enforce any right, power or benefit under this Credit Agreement.
     (e) Notwithstanding anything to the contrary contained in this
Section 2.18, the Borrower shall have no obligation to indemnify any Issuing
Lender in respect of any liability incurred by such Issuing Lender arising out
of the gross negligence or willful misconduct of the Issuing Lender (including
action not taken by an Issuing Lender), as determined by a court of competent
jurisdiction.
     Section 2.19 Replacement of Lenders Invoking Yield Protection.
     If any Replaced Lender shall become affected by any of the changes or
events described in Section 2.14, 2.15 or 2.17 and shall petition the Borrower
for any increased cost or amounts thereunder, then in such case, the Borrower
may, upon at least five (5) Business Days’ notice to the Administrative Agent
and such Replaced Lender, designate a Replacement Lender to which such Replaced
Lender shall, subject to its receipt (unless a later date for the remittance
thereof shall be agreed upon by the Borrower and the Replaced Lender) of all
amounts owed to such Replaced Lender under Section 2.14, 2.15 or 2.17 assign all
(but not less than all) of its rights, obligations, Loans and Commitments
hereunder; provided that (i) no Default or Event of Default has occurred and is
continuing, (ii) all amounts owed to such Replaced Lender by the Borrower
(except liabilities which by the terms hereof survive the payment in full of the
Loans and termination of this Credit Agreement) have been paid in full as of the
date of such assignment, and (iii) in the event that the Replacement Lender is
not an existing Lender, the Administrative Agent shall have received the
registration and processing fee required by Section 9.6(e). No Lender shall have
any obligation to act as a Replacement Lender in accordance with the terms above
or to purchase a Commitment, and no Lender shall be responsible for arranging
for a Replacement Lender to the extent the Borrower exercises its rights above.
Upon any assignment by any Replaced Lender pursuant to this Section 2.19
becoming effective, the Replacement Lender shall thereupon be deemed to be a
“Lender” for all purposes of this Credit Agreement and such Replaced Lender
shall thereupon cease to be a “Lender” for all purposes of this Credit Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Sections 2.14, 2.15, 2.17 and 9.5 while such Replaced Lender was a Lender).
     Notwithstanding any Replaced Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitment under this Section 2.19, the Replaced
Lender shall cease to be a “Lender” for all purposes of this Credit Agreement
and the Replacement Lender substituted

43

therefor upon payment to the Replaced Lender by the Replacement Lender of all
amounts set forth in this Section 2.19 without any further action of the
Replaced Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:
     Section 3.1 Financial Condition.
     The balance sheets and the related statements of income and of cash flows
of the Borrower and its Subsidiaries for fiscal year 2005 audited by Ernst &
Young LLP are complete and correct in all material respects and present fairly
the financial condition of the Borrower and its Subsidiaries on a consolidated
basis as of the date of such financial statements. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied on a Consistent Basis throughout the
periods involved (except as disclosed therein).
     Section 3.2 No Change.
     From November 30, 2005 to and including the Closing Date, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect and the Credit Parties have incurred no material
liabilities other than those incurred in the ordinary course of business which
are not disclosed on Schedule 6.1(b).
     Section 3.3 Corporate Existence; Compliance with Law.
     Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite power and authority and the legal right to
own and operate all its material property, to lease the material property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified to conduct business and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
the failure to so qualify or be in good standing could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law (including without limitation,
Environmental Laws), except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

44

     Section 3.4 Corporate Power; Authorization; Enforceable Obligations.
     Each of the Credit Parties has the full power and authority and the legal
right to make, deliver and perform the Credit Documents to which it is party and
has taken all necessary limited liability company or corporate action to
authorize the execution, delivery and performance by it of the Credit Documents
to which it is party. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or with the execution,
delivery or performance of any Credit Document by any Credit Party (other than
those which have been obtained) or with the validity or enforceability of any
Credit Document against the Credit Parties. Each Credit Document has been duly
executed and delivered on behalf of the Credit Parties that are a party thereto.
Each Credit Document constitutes a legal, valid and binding obligation of each
Credit Party that is a party thereto, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
     Section 3.5 No Legal Bar; No Default.
     The execution, delivery and performance of the Credit Documents, the
borrowings thereunder and the use of the proceeds of the Loans will not violate
any Requirement of Law or any Contractual Obligation of the Borrower or its
Subsidiaries (except those as to which waivers or consents have been obtained),
and will not result in, or require, the creation or imposition of any Lien on
any of its or their respective properties or revenues pursuant to any
Requirement of Law or Contractual Obligation other than the Liens arising under
or contemplated in connection with the Credit Documents. Neither the Borrower
nor any of its Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect which could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
     Section 3.6 No Material Litigation.
     Except as set forth in Schedule 3.6, as of the Closing Date no material
litigation, investigation or proceeding (including without limitation, any
environmental proceeding) of or before any arbitrator or Governmental Authority
is pending or, to the best knowledge of the Credit Parties, threatened by or
against the Borrower or any of its Subsidiaries or against any of its or their
respective properties or revenues. No litigation, investigation or proceeding
(including without limitation, any environmental proceeding) of or before any
arbitrator or Governmental Authority is pending or, to the best knowledge of the
Credit Parties, threatened by or against the Borrower or any of its Subsidiaries
or against any of its or their respective properties or revenues (a) with
respect to the Credit Documents or any Loan or any of the transactions
contemplated hereby, or (b) which could reasonably be expected to be adversely
determined and if so adversely determined, could reasonably be expected to have
a Material Adverse Effect.

45

     Section 3.7 Investment Company Act.
     None of the Credit Parties is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
     Section 3.8 Margin Regulations.
     No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Borrower
and its Subsidiaries taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 and, following
the application of the proceeds of each Loan, the aggregate value of all “margin
stock” owned by the Borrower and its Subsidiaries taken as a group does not
exceed 25% of the value of their assets.
     Section 3.9 ERISA.
     Except as set forth in Schedule 3.9, neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code, except to the extent that any such occurrence
or failure to comply would not reasonably be expected to have a Material Adverse
Effect. No termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded, and no Lien in favor of the PBGC or a
Plan has arisen, during such five-year period which could reasonably be expected
to have a Material Adverse Effect. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits by an amount which, as determined
in accordance with GAAP, could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Commonly Controlled Entity is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect.
     Section 3.10 Purpose of Loans.
     The proceeds of the Loans hereunder shall be used solely by the Borrower to
(a) refinance certain existing Indebtedness of the Borrower (including the
Existing Credit Facility) and to pay certain fees and expenses related thereto
and (b) provide for working capital and other general corporate purposes of the
Credit Parties, including track development, Permitted Investments and Permitted
Acquisitions. The Letters of Credit shall be used only for transactions entered
into by the Borrower for general corporate purposes.

46

     Section 3.11 Subsidiaries.
     Set forth on Schedule 3.11 is a complete and accurate list of all
Subsidiaries of the Borrower. Information on the attached Schedule includes
state of incorporation or organization, federal tax identification numbers, the
number and percentage of shares of each class of Capital Stock or other equity
interests outstanding, and the number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and similar
rights.
     Section 3.12 Ownership.
     Each of the Borrower and its Subsidiaries is the owner of, and has good and
marketable title to, all of its respective assets necessary to operate its
business in the ordinary course, except as may be permitted pursuant
Section 6.13 hereof, and none of such assets is subject to any Lien other than
Permitted Liens.
     Section 3.13 Indebtedness.
     Except as otherwise permitted under Section 6.1, the Borrower and its
Subsidiaries have no Indebtedness.
     Section 3.14 Taxes.
     Each of the Borrower and its Subsidiaries has filed, or caused to be filed,
all material tax returns (federal, state, local and foreign) required to be
filed and paid (a) all amounts of taxes shown thereon to be due (including
interest and penalties) and (b) all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent, (ii) that are being contested in good faith and by proper
proceedings or (iii) which are not material, and against which adequate reserves
are being maintained in accordance with GAAP. Neither the Borrower nor any of
its Subsidiaries is aware as of the Closing Date of any proposed tax assessments
against it or any of its Subsidiaries which could reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 3.14, there are no
outstanding agreements or waivers extending the statutory period of limitation
applicable to any tax return required to be filed with respect to any of the
Credit Parties.
     Section 3.15 Accuracy and Completeness of Information.
     All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of the Borrower or any of its Subsidiaries to the
Administrative Agent, either Arranger or any Lender for purposes of or in
connection with this Credit Agreement or any other Credit Document, or any
transaction contemplated hereby or thereby, is or will be, at the time it is
provided, true and accurate in all material respects and not incomplete by
omitting to state any material fact necessary to make such information not
misleading. There is no fact now known to the Borrower or any of its
Subsidiaries which has, or could reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein, in the financial
statements of the Borrower and its Subsidiaries furnished to the Administrative
Agent, the Arrangers and/or

47

the Lenders, or in any certificate, opinion or other written statement made or
furnished by the Borrower to the Administrative Agent, the Arrangers and/or the
Lenders.
     Section 3.16 Possession of Franchises and Licenses.
     Each of the Borrower and its Subsidiaries possesses all material
franchises, certificates, licenses, permits and other authorizations from
Governmental Authorities, free from material restrictions, that are necessary in
any material respect for the ownership, maintenance or operation of its
properties and the conduct of its business as presently conducted, and each of
the Borrower and its Subsidiaries is not in material violation of any thereof.
     Section 3.17 Claims and Offsets.
     There is no defense, setoff or counterclaim against payment of principal of
or interest under the Notes or against any other amounts due or that may become
due under the Credit Documents. To the extent permitted by applicable law, each
of the Credit Parties hereby forever waives, releases and discharges all
defenses, setoffs, counterclaims or claims of any nature (solely with respect to
any amounts due or that may become due under the Credit Documents), if any,
whether known or unknown, held by such Credit Party against any of the Lenders,
any of their Affiliates, any of their officers, directors, shareholders, agents,
attorneys and employees, and their respective successors, assigns, heirs and
legal representatives.
     Section 3.18 Senior Debt Status.
     The Credit Party Obligations constitute “senior indebtedness” for purposes
of the Senior Note Indenture.
     Section 3.19 Anti-Terrorism Laws.
     Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended. Neither any Credit Party nor any or its Subsidiaries is in violation of
(a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act. None of the Credit Parties (i) is a
blocked person described in section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

48

ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.1 Conditions to Closing Date and Initial Revolving Loans.
     This Credit Agreement shall become effective upon, and the obligation of
each Lender to make the initial Revolving Loans on the Closing Date is subject
to, the satisfaction of the following conditions precedent:
     (a) Execution of Credit Agreement. The Administrative Agent shall have
received (i) counterparts of this Credit Agreement, executed by a duly
authorized officer of each party hereto and (ii) for the account of each Lender,
Revolving Notes and for the account of the Swingline Lender, a Swingline Note,
executed by a duly authorized officer of the Borrower.
     (b) Authority Documents. The Administrative Agent shall have received the
following:
     (i) Articles of Incorporation. Copies of the articles of incorporation or
other charter documents, as applicable, of each Credit Party certified to be
true and complete as of a recent date by the appropriate governmental authority
of the state of its incorporation.
     (ii) Resolutions. Copies of resolutions of the board of directors of each
Credit Party approving and adopting the Credit Documents, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by an officer of such Credit Party as of the Closing Date to be true and correct
and in force and effect as of such date.
     (iii) Bylaws. A copy of the bylaws of each Credit Party certified by an
officer of such Credit Party as of the Closing Date to be true and correct and
in force and effect as of such date.
     (iv) Good Standing. Copies of (A) certificates of good standing, existence
or its equivalent with respect to each Credit Party certified as of a recent
date by the appropriate governmental authorities of the state of incorporation
and each other state in which the failure to so qualify and be in good standing
could reasonably be expected to have a Material Adverse Effect on the business
or operations of the Borrower and its Subsidiaries in such state and (B) a
certificate indicating payment of all corporate franchise taxes certified as of
a recent date by the appropriate governmental taxing authorities.
     (v) Incumbency. An incumbency certificate of each Credit Party certified by
a secretary or assistant secretary to be true and correct as of the Closing
Date.

49

     (c) Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion of Glenn R. Padgett, Vice President and Chief Counsel — Operations
for the Credit Parties, dated the Closing Date and addressed to the
Administrative Agent and the Lenders, in form and substance acceptable to the
Administrative Agent.
     (d) Fees and Expenses. The Administrative Agent shall have received all
fees and expenses owed by the Borrower to the Administrative Agent and its legal
counsel and the Lenders shall have received all fees owed by the Borrower to the
Lenders in connection with the closing.
     (e) Litigation. There shall not exist any pending litigation or
investigation affecting or relating to the Borrower or any of its Subsidiaries
or this Credit Agreement and the other Credit Documents that in the reasonable
judgment of the Administrative Agent could reasonably be expected to be
adversely determined and if so adversely determined, could reasonably be
expected to have a Material Adverse Effect that has not been settled, dismissed,
vacated, discharged or terminated prior to the Closing Date.
     (f) Corporate Structure. The corporate capital and ownership structure of
the Borrower and its Subsidiaries shall be as described in Schedule 3.11.
     (g) Government Consent. The Administrative Agent shall have received
evidence that all governmental, shareholder and material third party consents
and approvals necessary in connection with the financings and other transactions
contemplated hereby have been obtained and all applicable waiting periods have
expired without any action being taken by any authority that could restrain,
prevent or impose any material adverse conditions on such financings and other
transactions or that could threaten any of the foregoing.
     (h) Compliance with Laws. The financings and other transactions
contemplated hereby shall be in material compliance with all material applicable
laws and regulations (including all applicable securities and banking laws,
rules and regulations).
     (i) Financial Statements. The Administrative Agent shall have received
copies of the financial statements referred to in Section 3.1 hereof, each in
form and substance reasonably satisfactory to it.
     (j) Repayment of Existing Indebtedness. All existing Indebtedness for
borrowed money of the Subsidiaries of the Borrower (including the Existing
Credit Facility, but excluding the existing Indebtedness listed on
Schedule 6.1(b)) shall have been repaid in full and terminated and the
Administrative Agent shall have received such evidence of such repayment and
termination as the Administrative Agent may reasonably require.

50

     (k) Account Designation Letter. The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1(a)
hereto.
     (l) Closing Officer’s Certificate. The Administrative Agent shall have an
officer’s certificate from a Responsible Officer of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent.
     (m) Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.
     Section 4.2 Conditions to All Extensions of Credit.
     The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
     (a) Representations and Warranties. The representations and warranties made
by the Credit Parties herein or which are contained in any certificate furnished
at any time under or in connection herewith shall be true and correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date.
     (b) No Default or Event of Default. Neither any Event of Default, nor any
Default that can be cured with the payment of money, shall have occurred and be
continuing on such date or after giving effect to the Extension of Credit to be
made on such date unless such Default or Event of Default shall have been waived
in accordance with this Credit Agreement.
     (c) Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus Swingline Loans plus LOC Obligations shall not exceed the Revolving
Committed Amount, (ii) the LOC Obligations shall not exceed the LOC Committed
Amount and (iii) the Swingline Loans shall not exceed the Swingline Committed
Amount.
     (d) Additional Conditions to Revolving Loans. If such Loan is made pursuant
to Section 2.1, all conditions set forth in such Section shall have been
satisfied.
     (e) Additional Conditions to Swingline Loan. If such Loan is made pursuant
to Section 2.2, all conditions set forth in such Section shall have been
satisfied.
     (f) Additional Conditions to Letters of Credit. If such Extension of Credit
is made pursuant to Section 2.3, all conditions set fort in such Section shall
have been satisfied.

51

     Each request for an Extension of Credit and each acceptance by the Borrower
of any such Extension of Credit shall be deemed to constitute a representation
and warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (f) of this Section have been
satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations, together with interest, fees and all other amounts
owing to the Administrative Agent or any Lender hereunder, are paid in full, the
Credit Parties shall, and shall cause each of their Subsidiaries (other than in
the case of Sections 5.1 or 5.2 hereof), to:
     Section 5.1 Financial Statements.
     Furnish to the Administrative Agent and each of the Lenders:
     (a) Annual Financials. As soon as available, and in any event no later than
the earlier of (i) the date the Borrower is required by the SEC to deliver its
Form 10-K for any fiscal year of the Borrower (taking into account any extension
of the time to file by the SEC) and (ii) ninety (90) days after the end of each
fiscal year of the Borrower, the Borrower shall furnish a copy of the
consolidated financial statements of the Borrower prepared in accordance with
GAAP applied on a Consistent Basis, together with an unqualified letter of an
independent certified public accounting firm selected by the Borrower and
reasonably acceptable to the Required Lenders and such other information as may
be reasonably requested by the Required Lenders. Such statements shall include a
balance sheet, a statement of income and expenses, a statement of cash flow and
such other and further reports and schedules as may reasonably be requested by
the Required Lenders, including without limitation verification of the
Borrower’s compliance with the financial covenants set forth in Section 5.8.
Such statements shall be certified as to their correctness by a Responsible
Officer of Borrower.
     (b) Quarterly Financials. As soon as available, and in any event no later
than the earlier of (i) the date the Borrower is required by the SEC to deliver
its Form 10-Q for any fiscal quarter of the Borrower (taking into account any
extension of the time to file by the SEC) and (ii) forty-five (45) days after
the end of each fiscal quarter of the Borrower (other than the last fiscal
quarter of each fiscal year), the Borrower shall furnish to each Lender a copy
of the unaudited management-prepared quarterly consolidated financial statements
of the Borrower, prepared in accordance with GAAP applied on a Consistent Basis.
Such statements shall include a balance sheet, a statement of income and
expenses, a statement of cash flow and such other and further reports and
schedules as may reasonably be requested by the Required Lenders, and
verification of the

52

Borrower’s compliance with the financial covenants set forth in Section 5.8.
Such statements shall also be certified as to their correctness by a Responsible
Officer of the Borrower.
     Section 5.2 Certificates; Other Information.
     Furnish to the Administrative Agent and each of the Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any violation of the
financial covenants contained in Section 5.8, except as specified in such
certificate;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer,
substantially in the form of Schedule 5.2(b), stating that, to the best of such
Responsible Officer’s knowledge, each of the Credit Parties during such period
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition, contained in
this Credit Agreement to be observed, performed or satisfied by it, that no
financial statement accompanying such certificate contains any untrue statement
or omits to state a material fact necessary to make the facts contained therein
not misleading and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and such
certificate shall include the calculations in reasonable detail required to
indicate compliance with Section 5.8 as of the last day of such period;
     (c) promptly upon receipt thereof, a copy of any other audit report or
“management letter” submitted by independent accountants to the Borrower or any
of its Subsidiaries in connection with any annual, interim or special audit of
the books of such Person which identifies a weakness in the internal control
structure;
     (d) after the occurrence and during the continuation of an Event of
Default, access to the unaudited consolidating financial statements of the
Borrower and its Subsidiaries at the offices of the Borrower;
     (e) promptly, but in no event later than three (3) Business Days after any
change in the Debt Rating, notice of the new Debt Rating; and
     (f) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

53

     Section 5.3 Payment of Obligations.
     Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, in accordance with industry practice
(subject, where applicable, to specified grace periods) all its material
obligations of whatever nature (including, without limitation, taxes,
assessments and governmental charges or levies) and any additional costs that
are imposed as a result of any failure to so pay, discharge or otherwise satisfy
such obligations, except when the amount or validity of such obligations and
costs is currently being contested in good faith by appropriate proceedings and
reserves, if applicable, in conformity with GAAP with respect thereto have been
provided on the books of the Borrower or its Subsidiaries, as the case may be.
     Section 5.4 Conduct of Business and Maintenance of Existence.
     Continue to engage in business of the same general type as now conducted by
it on the Closing Date and preserve, renew and keep in full force and effect its
corporate, partnership or limited liability company existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business; comply with all Contractual
Obligations and Requirements of Law applicable to it except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
     Section 5.5 Maintenance of Property; Insurance.
     (a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted);
and
     (b) Maintain with financially sound and reputable insurance companies
insurance on all its material property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business (including, without
limitation, hazard and other relevant coverage); and furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried; provided, however, that the Borrower and its Subsidiaries may maintain
self insurance plans to the extent companies of similar size and in similar
businesses do so.
     Section 5.6 Inspection of Property; Books and Records; Discussions.
     Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
except as limited by the Credit Agreement or any Confidentiality Agreement
executed by any Lender, permit, during regular business hours and upon
reasonable notice by the Administrative Agent or any Lender, the Administrative
Agent or any Lender (and their respective representatives) to visit and inspect
any of its properties and examine and make abstracts from any of its
consolidated books and records (other than materials protected by the
attorney-client privilege and materials which the

54

Borrower may not disclose without violation of a confidentiality obligation
binding upon it) at any reasonable time and as often as may reasonably be
desired, and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants; provided that the Administrative Agent and the Lenders as a group
shall be limited to one visit and inspection per calendar year; provided
further, that during the existence of a Default or Event of Default, (a) the
foregoing limitation on the number of visits and inspections shall not apply and
any visit and inspection made during such period shall not be taken into account
for purposes of such limitation and (b) any inspection of the books and records
of the Borrower and its Subsidiaries (and any abstracts made thereof) shall not
be limited to only “consolidated” books and records.
     Section 5.7 Notices.
     Give prompt notice in writing to the Administrative Agent (which shall
promptly transmit such notice to each Lender) of:
     (a) the occurrence of any Default or Event of Default;
     (b) the occurrence of any default or event of default under any Contractual
Obligation of the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect;
     (c) any litigation, or any investigation or proceeding known to the
Borrower or any of its Subsidiaries, affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to be adversely determined and,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect;
     (d) (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the PBGC, any Credit Party, any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan; and
     (e) any other development or event which could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

55

     Section 5.8 Financial Covenants.
     Commencing on the day immediately following the Closing Date, the Borrower
shall, and shall cause each of its Subsidiaries to, comply with the following
financial covenants:
     (a) Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Borrower, shall be less than or equal to 3.50 to 1.0; provided
that the Leverage Ratio required pursuant to this Section 5.8(a) shall be
increased to 4.00 to 1.0 for the four quarters ending after any Permitted
Acquisition and, for purposes of determining compliance with this Section 5.8(a)
on a Pro Forma Basis, for the fiscal quarter ending on the date of such
Permitted Acquisition or immediately prior thereto.
     (b) Interest Coverage Ratio. The Interest Coverage Ratio, as of the last
day of each fiscal quarter of the Borrower, shall be greater than or equal to
2.50 to 1.0.
     Section 5.9 Additional Subsidiary Guarantors.
     The Credit Parties will cause each of their Domestic Subsidiaries, whether
newly formed, after acquired or otherwise existing (except as to certain
Subsidiaries existing as of the date hereof which are expressly prohibited by a
Contractual Obligation from guaranteeing the Credit Party Obligations and except
for non-wholly owned Subsidiaries of the Borrower which are designated by the
Borrower from time to time), to promptly become a Guarantor hereunder by way of
execution of a Joinder Agreement.
     Section 5.10 Compliance with Law.
     The Borrower will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities (including without limitation, Environmental
Laws), applicable to it and its Property if noncompliance with any such law,
rule, regulation, order or restriction could reasonably be expected to have a
Material Adverse Effect.
     Section 5.11 Post-Closing Requirement.
     Within sixty (60) days after the Closing Date (or such extended period of
time as agreed to by the Administrative Agent), the Administrative Agent shall
have received copies of (i) the articles of incorporation or other charter
documents, as applicable and (ii) certificates of good standing, existence or
its equivalent, as applicable, of each Credit Party organized or incorporated in
Pennsylvania, in each case certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state of its incorporation or
organization, as applicable.

56

ARTICLE VI
NEGATIVE COVENANTS
     Each of the Credit Parties hereby covenants and agrees that on the Closing
Date, and thereafter for so long as this Credit Agreement is in effect and until
the Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations, together with interest, fees and all other amounts
owing to the Administrative Agent or any Lender hereunder, are paid in full,
unless the Required Lenders shall otherwise consent in writing, such Credit
Party will not, nor will it permit any of its Subsidiaries to, either directly
or indirectly:
     Section 6.1 Subsidiary Indebtedness.
     Permit any Subsidiary of the Borrower to incur, create, assume or permit to
exist any Indebtedness or any liability on account of borrowed money,
represented by any notes, bonds, debentures or similar obligations, or on
account of the deferred purchase price of any property, or any other deposits,
advance or progress payments under contracts, except:
     (a) Indebtedness and liabilities arising hereunder and under the Notes;
     (b) Indebtedness existing as of the Closing Date (and set forth in Schedule
6.1(b) hereto) and renewals, refinancings and extensions thereof in a principal
amount not in excess of that outstanding as of the date of such renewal,
refinancing or extension;
     (c) Indebtedness incurred after the Closing Date consisting of Capital
Leases or Indebtedness incurred to provide all or a portion of the purchase
price or cost of construction of an asset; provided that (i) such Indebtedness
when incurred shall not exceed the purchase price or cost of construction of
such asset and (ii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;
     (d) intercompany Indebtedness between Credit Parties;
     (e) Indebtedness assumed as a portion of the consideration for a Permitted
Acquisition; provided that (i) such Indebtedness shall not be incurred in
contemplation of such Permitted Acquisition and (ii) no such Indebtedness shall
be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing;
     (f) Indebtedness incurred to finance Permitted Acquisitions or track
development; provided that (i) such Indebtedness shall not exceed the cost of
such acquisition or development and any expenses reasonably related thereto,
(ii) such Indebtedness shall not be secured by assets of the Credit Parties and
their Subsidiaries other than any assets acquired or developed with the proceeds
of such Indebtedness and any other assets of the Subsidiary that acquires such
assets or develops such track, (iii) after giving effect to the incurrence of
such Indebtedness on a pro forma basis, the Credit Parties shall be

57

in compliance with Section 5.8(a) and (iv) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;
     (g) other Indebtedness and liabilities in an aggregate principal amount not
to exceed $30,000,000 at any time outstanding; and
     (h) Guaranty Obligations with respect to the foregoing Indebtedness and
liabilities.
     Section 6.2 Liens.
     Contract, create, incur, assume or permit to exist any Lien with respect to
any of their respective property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens.
     Section 6.3 Nature of Business.
     Alter the character of their business in any material respect from that
conducted as of the Closing Date.
     Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
     (a) Dissolve, liquidate or wind up their affairs or enter into any
transaction of merger or consolidation; provided, however that (i) the Borrower
may merge or consolidate with any Subsidiary so long as the Borrower shall be
the continuing or surviving corporation, (ii) any Domestic Subsidiary of the
Borrower may be merged with or into any other Domestic Subsidiary of the
Borrower (iii) the Borrower or any Subsidiary of the Borrower may merge with any
other Person in connection with a Permitted Acquisition if the Borrower or such
Subsidiary shall be the continuing or surviving corporation.
     (b) Make any Asset Dispositions (including, without limitation, any Sale
Leaseback Transaction) other than (i) Specified Sales, (ii) the sale or
disposition of machinery, equipment and other assets (including but not limited
to real property and buildings, structures and improvements thereon) no longer
used or useful in the conduct of Borrower’s or any such Subsidiary’s business,
(iii) any issuance by the Borrower or any Subsidiary of (A) shares of its
Capital Stock, (B) any shares of its Capital Stock pursuant to the exercise of
options or warrants or (C) any shares of its Capital Stock pursuant to the
conversion of any debt securities to equity, (iv) Sale Leaseback Transactions
set forth on Schedule 6.4(b) hereto, (v) Asset Dispositions between or among
Credit Parties or (vi) such other Asset Dispositions (excluding for purposes
hereof, any sale or other disposition of Capital Stock of a Credit Party);
provided that (A) the consideration for such assets disposed of represents the
fair market value of such assets at the time of such Asset Disposition; and
(B) the cumulative net book value of all

58

Asset Dispositions by the Borrower and any of its Subsidiaries during any single
fiscal year shall not exceed fifteen percent (15%) of the Total Shareholders’
Equity;
     (c) Acquire all or substantially all of the assets or business of any
Person except in connection with a Permitted Acquisition.
     Section 6.5 Advances, Investments and Loans.
     Lend money or extend credit or make advances to any Person, or purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, or otherwise make an Investment in, any Person
except for Permitted Investments; provided that immediately before and after
giving effect to any Permitted Investment, no Default or Event of Default shall
exist.
     Section 6.6 Issuance of Subsidiary Equity Securities.
     Issue, sell, transfer, pledge or otherwise dispose of any shares of Capital
Stock or other equity or ownership interests (“Equity Interests”) in any
Subsidiary, except (a) in connection with the sale of all of the Capital Stock
of a Subsidiary pursuant to a transaction permitted by Section 6.4(b), (b) the
issuance, sale or transfer of Equity Interests by a Subsidiary (the “Issuing
Subsidiary”) to the Borrower or a Subsidiary of the Borrower that owns such
Issuing Subsidiary and (c) as needed to qualify directors under applicable law.
     Section 6.7 Transactions with Affiliates; Modification of Documentation.
     (a) Except as permitted in clause (e) of the definition of Permitted
Investments, enter into or permit to exist any transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder, Subsidiary or Affiliate other than (i) customary
fees and expenses paid to directors, (ii) where such transactions are on terms
and conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate, (iii) the Kansas Keepwell Agreement and
the Chicago Agreement, and (iv) provided that no Default or Event of Default
shall result therefrom, transactions involving payments to the France Family
individually (or family-related entities controlled by France Family members) or
to NASCAR in the ordinary course of business in accordance with past practices
of the Credit Parties.
     (b) Permit the Borrower or any Subsidiary to, if any Default or Event of
Default has occurred and is continuing or would be directly or indirectly caused
as a result thereof, after the issuance thereof, amend or modify (or permit the
amendment or modification of) any of the terms of any Indebtedness if such
amendment or modification would add or change any terms in a manner adverse to
the issuer of such Indebtedness, or shorten the final maturity or average life
to maturity or require any payment to be made sooner than originally scheduled
or increase the interest rate applicable thereto or change any subordination
provision thereof

59

     Section 6.8 Fiscal Year; Accounting Method; Organizational Documents.
     Unless required by applicable law or GAAP, change its fiscal year or method
of accounting or amend, modify or change its articles of incorporation in any
manner adverse to the Lenders (or corporate charter or other similar
organizational document) or bylaws (or other similar document) without the prior
written consent of the Required Lenders.
     Section 6.9 Limitation on Restricted Actions.
     Except as set forth on Schedule 6.9, create or permit to exist any
restriction of any kind on the ability of any Subsidiary to (a) pay dividends or
make any other distributions to the Borrower or any of its Subsidiaries, (b) pay
Indebtedness owed to the Borrower or any of its Subsidiaries, (c) make loans or
advances to the Borrower or any of its Subsidiaries or (d) transfer any of its
properties or assets to the Borrower or any of its Subsidiaries.
     Section 6.10 Extraordinary Dividends and Other Payments.
     (a) Directly or indirectly purchase, redeem or otherwise retire any Capital
Stock in advance of a regularly scheduled date for such retirement, or apply or
set apart any of its assets therefor, other than repurchases, redemptions or
retirements in connection with the Borrower’s long-term incentive compensation
plans approved by the Borrower’s shareholders and on file with the SEC, (b) make
any other extraordinary distribution (by reduction of capital or otherwise) in
respect of any such Capital Stock (other than (i) transfers expressly permitted
herein and (ii) ordinary dividends in an amount not to exceed (A) on an annual
basis, an amount equal to ten percent (10%) of the Total Shareholders’ Equity
and (B) on an aggregate basis, an amount equal to twenty-five percent (25%) of
the Total Shareholders’ Equity), or agree to do any of the foregoing, (c) open
market repurchases of Capital Stock of the Borrower in an amount not to exceed
(i) on an annual basis, an amount equal to ten percent (10%) of the Total
Shareholders’ Equity and (ii) on an aggregate basis, an amount equal to
twenty-five percent (25%) of the Total Shareholders’ Equity or (d) make any loan
or other payment (other than (i) salary and other payments expressly permitted
herein, (ii) payments of Indebtedness permitted by Section 6.1, (iii) payments
owing under the Kansas Keepwell Agreement and the Chicago Agreement and
(iv) payments owing to any Affiliate).
     Section 6.11 Major Motorsports Events.
     Voluntarily change the scope and magnitude of major motorsports events
conducted at facilities controlled by the Borrower or any of its Subsidiaries
except to the extent that any such change could not reasonably be expected to
have a Material Adverse Effect.

60

ARTICLE VII
EVENTS OF DEFAULT
     Section 7.1 Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
     (a) (i) The Borrower shall fail to pay any principal on any Note when due
in accordance with the terms thereof or hereof; or (ii) the Borrower shall fail
to reimburse the Issuing Lender for any LOC Obligations within two Business Days
after such LOC Obligations become due in accordance with the terms hereof; or
(iii) the Borrower shall fail to pay any interest on any Note or any fee or
other amount payable hereunder within three Business Days after such interest or
fee or amount becomes due in accordance with the terms thereof or hereof; or
(iv) any Guarantor shall fail to pay on the Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations hereunder; or
     (b) Any representation or warranty made or deemed made herein or in any of
the other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Credit Agreement shall prove to have been incorrect, false or misleading in
any material respect on or as of the date made or deemed made or reaffirmed; or
     (c) (i) Any Credit Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 5.7(a),
Section 5.8 or Article VI hereof; or (ii) any Credit Party shall fail to comply
with any other covenant contained in this Credit Agreement or the other Credit
Documents or any other agreement, document or instrument among any Credit Party,
the Administrative Agent and the Lenders or executed by any Credit Party in
favor of the Administrative Agent or the Lenders (other than as described in
Sections 7.1(a) or 7.1(c)(i) above), and in the event such breach or failure to
comply is capable of cure, is not cured within thirty (30) days of its
occurrence; or
     (d) The occurrence of an event of default under the Kansas Keepwell
Agreement or the Chicago Agreement; or
     (e) The Borrower or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness in a principal amount
outstanding of at least $10,000,000 in the aggregate for the Borrower and any of
its Subsidiaries beyond the period of grace (not to exceed 30 days), if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness in a principal amount outstanding of
at least $10,000,000 in the aggregate for the Borrower and its Subsidiaries or
contained in any instrument or agreement evidencing, securing or

61

relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity; or
     (f) (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Subsidiary shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Borrower or any
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower or any Subsidiary any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) the
Borrower or any Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) the Borrower or any Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
     (g) One or more judgments or decrees shall be entered against the Borrower
or any of its Subsidiaries involving in the aggregate a liability (to the extent
not paid when due or covered by insurance) of $10,000,000 or more and all such
judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
     (h) (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of
any Credit Party or any Commonly Controlled Entity, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a Trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV

62

of ERISA, (v) any Credit Party or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Required Lenders is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any Multiemployer Plan or (vi) any other similar event or condition shall occur
or exist with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could have a Material Adverse Effect; or
     (i) (i) the France Family shall fail to own capital stock of the Borrower
which represents a majority of the voting power of the Borrower or (ii) during
any period of up to 24 consecutive months, commencing after the Closing Date,
individuals who at the beginning of such 24 month period were directors of the
Borrower (together with any new director whose election by the Borrower’s Board
of Directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Borrower then in office; or
     (j) The Guaranty or any provision thereof shall cease to be in full force
and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or
     (k) Any other Credit Document shall fail to be in full force and effect or
to give the Administrative Agent and/or the Lenders the rights, powers and
privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive); or
     (l) There shall occur and be continuing any Event of Default under and as
defined in Senior Note Indenture or the Credit Party Obligations shall cease to
be classified as “senior indebtedness” under the Senior Note Indenture.
     Section 7.2 Acceleration; Remedies.
     Upon the occurrence of an Event of Default, then, and in any such event,
(a) if such event is an Event of Default specified in Section 7.1(f) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and (b) if
such event is any other Event of Default, with the written consent of the
Required Lenders, the Administrative Agent may, or upon the written request of
the Required Lenders, the Administrative Agent shall, take any of the following
actions: (i) by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; (ii) by notice
of default to the Borrower, declare the Loans (with accrued interest thereon)
and all other amounts owing under this Credit Agreement and the Notes to be due
and payable forthwith and direct the Borrower to pay to the Administrative Agent
cash collateral as security for the LOC Obligations for subsequent drawings
under then outstanding

63

Letters of Credit an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable; and (iii) by notice of default to the Borrower, exercise
any other right or remedy available to the Administrative Agent and the Lenders
under the Credit Documents or applicable law.
ARTICLE VIII
THE AGENT
     Section 8.1 Appointment.
     Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.
     Section 8.2 Delegation of Duties.
     The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
Affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.
     Section 8.3 Exculpatory Provisions.
     Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Credit Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
of the Credit Parties or any officer thereof contained in this Credit Agreement
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Credit Agreement or for the value,

64

validity, effectiveness, genuineness, enforceability or sufficiency of any of
the Credit Documents or for any failure of any of the Credit Parties to perform
its obligations hereunder or thereunder. The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance by the Credit Parties of any of the agreements
contained in, or conditions of, this Credit Agreement, or to inspect the
properties, books or records of the Credit Parties.
     Section 8.4 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Credit Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless (a) a written notice of assignment, negotiation
or transfer thereof shall have been filed with the Administrative Agent and
(b) the Administrative Agent shall have received the written agreement of such
assignee to be bound hereby as fully and to the same extent as if such assignee
were an original Lender party hereto, in each case in form satisfactory to the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under any of the Credit Documents in accordance with a request of the Required
Lenders or all of the Lenders, as may be required under this Credit Agreement,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Notes.
     Section 8.5 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or a Credit Party
referring to this Credit Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.

65

     Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder and enter into this Credit Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Credit Parties which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.
     Section 8.7 Indemnification.
     The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction. The agreements in this Section 8.7 shall survive the
termination of this Credit Agreement and payment of the Notes and all other
amounts payable hereunder.

66

     Section 8.8 Administrative Agent in Its Individual Capacity.
     The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Credit
Parties as though the Administrative Agent were not the Administrative Agent
hereunder. With respect to its Loans made or renewed by it and any Note issued
to it, the Administrative Agent shall have the same rights and powers under this
Credit Agreement as any Lender and may exercise the same as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
     Section 8.9 Successor Administrative Agent.
     The Administrative Agent may resign as Administrative Agent upon 30 days’
prior notice to the Borrower and the Lenders. If the Administrative Agent shall
resign as Administrative Agent under this Credit Agreement and the Notes, then
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall be approved by the Borrower, whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Credit Agreement or
any holders of the Notes. After any retiring Administrative Agent’s resignation
as Administrative Agent, the provisions of this Section 8.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Credit Agreement.
     Section 8.10 Nature of Duties.
     Except as otherwise expressly stated herein, any agent or arranger listed
on the cover page to this Credit Agreement (other than the Administrative Agent)
shall have no obligations, responsibilities or duties under this Credit
Agreement or under any other Credit Document other than obligations,
responsibilities and duties applicable to all Lenders in their capacity as the
Lenders; provided, however, that any such agent shall be entitled to the same
rights, protections, exculpations, notices and indemnifications granted to the
Administrative Agent under this Article VIII in their capacity as an agent
hereunder.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Amendments and Waivers.
     Neither this Credit Agreement, nor any of the Notes, nor any of the other
Credit Documents, nor any terms hereof or thereof may be amended, supplemented,
waived or modified except in accordance with the provisions of this Section nor
may be released except as

67

specifically provided herein or in accordance with the provisions of this
Section 9.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Credit Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders
may specify in such instrument, any of the requirements of this Credit Agreement
or the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
waiver, supplement, modification or release shall:
     (i) reduce the amount or extend the scheduled date of maturity of any Loan
or Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (other than interest at the increased post-default rate)
or extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby, or
     (ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders or release all or
substantially all of the Guarantors from their obligations hereunder, without
the written consent of all the Lenders, or
     (iii) amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent, or
     (iv) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of the Required Lenders or all of the Lenders as the case may
be; provided, further, that no amendment, waiver or consent affecting the rights
or duties of the Administrative Agent or the Issuing Lender under any Credit
Document shall in any event be effective, unless in writing and signed by the
Administrative Agent and/or the Issuing Lender, as applicable, in addition to
the Lenders required hereinabove to take such action.
     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Credit Parties, the Lenders, the Administrative Agent and all future
holders of the Notes. In the case of any waiver, the Credit Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the outstanding Loans and Notes and other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
     Notwithstanding any of the foregoing to the contrary, (A) the consent of
the Credit Parties shall not be required for any amendment, modification or
waiver of the provisions of

68

Article VIII (other than the provisions of Section 8.9); provided, however, that
the Administrative Agent will provide written notice to the Credit Parties of
any such amendment, modification or waiver, and (B) in the event the Borrower’s
debt rating shall be determined by a ratings agency in lieu of Moody’s or S&P,
at the request of the Borrower and with the approval of the Required Lenders,
such ratings agency shall be substituted herein for the purposes of determining
the Debt Rating and the Applicable Margin. In addition, the Credit Parties and
the Lenders hereby authorize the Administrative Agent to modify this Credit
Agreement by unilaterally amending or supplementing Schedule 2.1(a) from time to
time in the manner requested by any Credit Party, the Administrative Agent or
any Lender in order to reflect any assignments or transfers of the Loans as
provided for hereunder; provided, however, that the Administrative Agent shall
promptly deliver a copy of any such modification to the Credit Parties and each
Lender.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
     Section 9.2 Notices.
     Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via telecopy (or other facsimile device) to the
number set out herein, (c) the day following the day on which the same has been
delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case addressed to the respective parties hereto as set forth on
Schedule 9.2, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Notes. All notices,
requests and demands provided to either Arranger shall also be delivered to the
Administrative Agent in accordance with this Section 9.2.
     Section 9.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

69

     Section 9.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.
     Section 9.5 Payment of Expenses and Taxes.
     The Borrower agrees (a) to pay or reimburse the Administrative Agent and
the Arrangers for all their respective reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation,
printing and execution of, and any amendment, supplement or modification to,
this Credit Agreement and the other Credit Documents and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, together
with the reasonable fees and disbursements of counsel to the Administrative
Agent and the Arrangers, (b) to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Credit Agreement, the
Notes and any such other documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent and to
the Lenders (including reasonable allocated costs of in-house legal counsel),
and (c) on demand, to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, each Arranger, each Bookrunner and the
Administrative Agent and their Affiliates (each an “indemnified party”) harmless
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents and any such other
documents and the use, or proposed use, of proceeds of the Loans (all of the
foregoing, collectively, the “indemnified liabilities”); provided, however, that
the Borrower shall not have any obligation hereunder to an indemnified party
with respect to indemnified liabilities arising from the gross negligence or
willful misconduct of such indemnified party, as determined by a court of
competent jurisdiction. The agreements in this Section 9.5 shall survive
repayment of the Loans, Notes and all other amounts payable hereunder.
     Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.
     (a) This Credit Agreement shall be binding upon and inure to the benefit of
the Credit Parties, the Lenders, the Administrative Agent, all future holders of
the Notes and their respective successors and assigns, except that the Credit
Parties may not assign

70

or transfer any of its rights or obligations under this Credit Agreement or the
other Credit Documents without the prior written consent of each Lender.
     (b) Any Lender may, in accordance with applicable law, at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Loan owing to such Lender, any Note held by such Lender, any Commitment of
such Lender, or any other interest of such Lender hereunder, in each case in
minimum amounts of $5,000,000 and integral multiples of $1,000,000 in excess
thereof (or, if such participation is to an Affiliate of such Lender, such
lesser amount as agreed to by the Borrower). In the event of any such sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under this Credit Agreement to the other parties to this Credit Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Note for
all purposes under this Credit Agreement, and the Credit Parties and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Credit
Agreement. No Lender shall transfer or grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Credit Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the scheduled maturity of any Loan or Note
or any installment thereon in which such Participant is participating, or reduce
the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without consent of any participant if the
Participant’s participation is not increased as a result thereof), (ii) release
all or substantially all of the Guarantors from their obligations under the
Guaranty or (iii) consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Credit Agreement. In the case of any
such participation, the Participant shall not have any rights under this Credit
Agreement or any of the other Credit Documents (the Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the Participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation; provided that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.5 with respect to
its participation in the Commitments and the Loans outstanding from time to
time; provided further, that no Participant shall be entitled to receive any
greater amount pursuant to such Sections than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.
     (c) Any Lender may, in accordance with applicable law, at any time, sell or
assign to any wholly-owned Affiliate of such Lender in existence as of the
Closing Date (or on the date such Lender became a party hereto) or, with the
consent of the Administrative Agent and, so long as no Event of Default or
Default that can be cured

71

with the payment of money has occurred and is continuing, the Borrower (which
consent shall not be unreasonably withheld or delayed), to one or more other
Affiliates, Lenders, banks or financial institutions (“Purchasing Lenders”), all
or any part of its rights and obligations under this Credit Agreement and the
Notes in minimum amounts of $5,000,000 with respect to its Revolving Commitment
and its Revolving Loans (or, if less, the entire amount of such Lender’s
obligations), pursuant to a Commitment Transfer Supplement, executed by such
Purchasing Lender and such transferor Lender (and the Administrative Agent and,
so long as no Event of Default or Default that can be cured with the payment of
money has occurred and is continuing, the Borrower), and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided,
however, if the Borrower refuses to grant its consent to any such sale or
assignment and fails to obtain a substitute purchaser reasonably satisfactory to
the selling Lender and the Administrative Agent within thirty (30) days after
such refusal, the Borrower shall be deemed to have granted its consent to such
sale or assignment. Upon such execution, delivery, acceptance and recording,
from and after the Transfer Effective Date specified in such Commitment Transfer
Supplement, (x) the Purchasing Lender thereunder shall be a party hereto and, to
the extent provided in such Commitment Transfer Supplement, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(y) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Credit Agreement (and, in the case of a Commitment Transfer Supplement covering
all or the remaining portion of a transferor Lender’s rights and obligations
under this Credit Agreement, such transferor Lender shall cease to be a party
hereto). Such Commitment Transfer Supplement shall be deemed to amend this
Credit Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Credit Agreement and the Notes. On or prior to the Transfer Effective Date
specified in such Commitment Transfer Supplement, the Borrower shall execute and
deliver to the Administrative Agent in exchange for the Notes delivered to the
Administrative Agent pursuant to such Commitment Transfer Supplement new Notes
to the order of such Purchasing Lender in an amount equal to the Commitment
assumed by it pursuant to such Commitment Transfer Supplement and, unless the
transferor Lender has not retained a Commitment hereunder, new Notes to the
order of the transferor Lender in an amount equal to the Commitment retained by
it hereunder. Such new Notes shall be dated the Closing Date and shall otherwise
be in the form of the Notes replaced thereby. The Notes surrendered by the
transferor Lender shall be returned by the Administrative Agent to the Borrower
marked “canceled”.
     (d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all

72

purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.
     (e) Upon its receipt of a duly executed Commitment Transfer Supplement,
together with payment to the Administrative Agent by the transferor Lender or
the Purchasing Lender, as agreed between them, of a registration and processing
fee of $3,500 for each Purchasing Lender listed in such Commitment Transfer
Supplement and the Notes subject to such Commitment Transfer Supplement, the
Administrative Agent shall (i) accept such Commitment Transfer Supplement,
(ii) record the information contained therein in the Register and (iii) give
prompt notice of such acceptance and recordation to the Lenders and the
Borrower.
     (f) The Credit Parties authorize each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee any
and all financial information in such Lender’s possession concerning the Credit
Parties and their Affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Credit Agreement or which has been
delivered to such Lender by or on behalf of the Credit Parties in connection
with such Lender’s credit evaluation of the Credit Parties and their Affiliates
prior to becoming a party to this Credit Agreement, in each case subject to
Section 9.15 and in each case subject to the prior consent of the Borrower, such
consent not to be unreasonably withheld.
     (g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes, the respective assignee Lender shall provide to the Borrower and
the Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a Tax Exempt Certificate) described in Section 2.17.
     (h) Nothing herein shall prohibit any Lender from pledging or assigning any
of its rights under this Credit Agreement (including, without limitation, any
right to payment of principal and interest under any Note) to any Federal
Reserve Bank in accordance with applicable laws.
     Section 9.7 Adjustments; Set-off.
     (a) Each Lender agrees that if any Lender (a “benefited Lender”) shall at
any time receive any payment of all or part of its Loans, or interest thereon,
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 7.1(f), or
otherwise) in a greater proportion than any such payment to any other Lender, if
any, in respect of such other Lender’s Loans, or interest thereon, such
benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Loans, as shall be
necessary to cause such benefited Lender to share the excess payment ratably
with each of the Lenders; provided, however, that if all or any portion of such
excess payment or

73

benefits is thereafter recovered from such benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.
     (b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Credit Parties, any such notice being
expressly waived by the Credit Parties to the extent permitted by applicable
law, upon the occurrence of any Event of Default, to setoff and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch,
agency or Affiliate thereof to or for the credit or the account of any Credit
Party, or any part thereof in such amounts as such Lender may elect, against and
on account of the Credit Party Obligations of such Credit Party hereunder and
claims of every nature and description of the Administrative Agent and the
Lenders against such Credit Party, in any currency, whether arising hereunder,
under the Notes or under any documents contemplated by or referred to herein or
therein, as such Lender may elect, whether or not the Administrative Agent or
any Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The aforesaid right of
set-off may be exercised by such Lender against such Credit Party or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of such Credit
Party, or against anyone else claiming through or against such Credit Party or
any such trustee in bankruptcy, debtor in possession, assignee for the benefit
of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default. Each
Lender agrees promptly to notify the applicable Credit Party and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
     Section 9.8 Table of Contents and Section Headings.
     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.
     Section 9.9 Counterparts.
     This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

74

     Section 9.10 Effectiveness.
     This Credit Agreement shall become effective on the date on which all of
the parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.
     Section 9.11 Severability.
     Any provision of this Credit Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 9.12 Integration.
     This Credit Agreement and the Notes represent the agreement of the Credit
Parties, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the Credit Parties or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the Notes.
     Section 9.13 Governing Law.
     This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.
     Section 9.14 Consent to Jurisdiction and Service of Process.
     All judicial proceedings brought against any Credit Party with respect to
this Credit Agreement, any Note or any of the other Credit Documents may be
brought in any state or federal court of competent jurisdiction in the State of
New York, and, by execution and delivery of this Credit Agreement, each of the
Credit Parties accepts, for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any final judgment rendered thereby
in connection with this Credit Agreement from which no appeal has been taken or
is available. Each of the Credit Parties irrevocably agrees that all service of
process in any such proceedings in any such court may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to it at its address set forth in Section 9.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by each of the Credit
Parties to be effective and binding service in every respect. Each of the Credit
Parties, the Administrative Agent and the Lenders

75

irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens which it
may now or hereafter have to the bringing of any such action or proceeding in
any such jurisdiction. Nothing herein shall affect the right to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against any Credit Party in the court of any other
jurisdiction.
     Section 9.15 Confidentiality.
     The Administrative Agent and each Lender party to this Credit Agreement as
of the date hereof have each executed a Confidentiality Agreement with the
Borrower. Each Purchasing Lender agrees to execute a Confidentiality Agreement
with the Borrower in the same form as the Confidentiality Agreement executed by
its transferor Lender or in a modified form acceptable to the Borrower. The
Administrative Agent and each of the Lenders agree it will use its best efforts
not to disclose without the prior consent of the Borrower (other than to its
employees, affiliates, auditors or counsel or to another Lender) any information
with respect to the Borrower and its Subsidiaries which is furnished pursuant to
this Credit Agreement, any other Credit Document or any documents contemplated
by or referred to herein or therein and which is designated by the Borrower to
the Lenders in writing as confidential or as to which it is otherwise reasonably
clear such information is not public, except that any Lender may disclose any
such information (a) as has become generally available to the public other than
by a breach of this Section 9.15, (b) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or the
Office of the Comptroller of the Currency or the National Association of
Insurance Commissioners or similar organizations (whether in the United States
or elsewhere) or their successors, (c) as may be required or appropriate in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, (d) to any prospective Participant or assignee in
connection with any contemplated transfer pursuant to Section 9.6; provided that
such prospective transferee shall have been made aware of this Section 9.15 and
shall have agreed to be bound by its provisions as if it were a party to this
Credit Agreement or (e) to Gold Sheets and other similar bank trade
publications; such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Credit Agreement customarily
found in such publications.
     Notwithstanding anything herein to the contrary, each party hereto may
disclose any information related to the “tax treatment” and “tax structure” (in
each case, within the meaning of Treasury Regulation Section 1.6011-4); provided
that (i) with respect to any item that contains information concerning the tax
treatment or tax structure of the transaction, this paragraph shall only apply
to such portions of the item that relate to the tax treatment or tax structure
of the Loans and transactions contemplated hereby and (ii) nothing in this
Section 9.15 shall be construed to require a party hereto that receives any tax
opinion or other tax analysis to deliver or disclose such opinion or analysis to
any other party hereto.

76

     Section 9.16 Acknowledgments.
     Each of the Credit Parties hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to such Credit Party arising out of or in connection
with this Credit Agreement and the relationship between Administrative Agent and
Lenders, on one hand, and such Credit Party, on the other hand, in connection
herewith is solely that of debtor and creditor; and
     (c) no joint venture exists among the Lenders or among the Borrower and the
Lenders.
     Section 9.17 Waivers of Jury Trial; Waiver of Consequential Damages.
     THE CREDIT PARTIES AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN. Each of the parties to this Credit Agreement
agrees not to assert any claim against any other party hereto or any of their
respective directors, officers, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein and in
the other Credit Documents.
     Section 9.18 Replacement of Lenders After Merger.
     To the extent a Replaced Lender merges with a financial institution that is
not an existing Lender, the Borrower may, upon at least five (5) Business Days’
notice to the Administrative Agent and such Lender, designate a Replacement
Lender to which such Lender shall assign at par all or a portion of its rights,
obligations, Loans and Commitments hereunder; provided that (i) no Default or
Event of Default has occurred and is continuing, (ii) all amounts owed to such
Replaced Lender by the Borrower (except liabilities which by the terms hereof
survive the payment in full of the Loans and termination of this Credit
Agreement) have been paid in full as of the date of such assignment to the
extent of such assignment, and (iii) in the event that the Replacement Lender is
not an existing Lender, the Administrative Agent shall have received the
registration and processing fee required by Section 9.6(e). To the extent an
existing Lender merges with another existing Lender, the Borrower may, upon at
least five (5) Business Days’ notice to the Administrative Agent and such
surviving Lender, designate a Replacement Lender to which such surviving Lender
shall assign at par a portion of its Commitments and outstanding Loans in an
amount necessary to reduce the outstanding Loans (if any) and Commitments of
such surviving Lender to a level acceptable to the Borrower in light of the
amount of outstanding Loans (if any) and Commitments of the two Lenders that
merged, but no less than the highest amount of outstanding Loans (if any) and
the highest Commitment of the two Lenders that

77

merged. No Lender shall have any obligation to act as a Replacement Lender in
accordance with the terms above or to purchase a Commitment or portion of a
Commitment of any other Lender, and no Lender shall be responsible for arranging
for a Replacement Lender to the extent the Borrower exercises its rights above.
Upon any assignment by any Replaced Lender pursuant to this Section 9.18
becoming effective, the Replacement Lender shall thereupon be deemed to be a
“Lender” for all purposes of this Credit Agreement and such Replaced Lender
shall thereupon cease to be a “Lender” for all purposes of this Credit Agreement
to the extent of such assignment.
     Notwithstanding any Replaced Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitment under this Section 9.18, the Replaced
Lender shall cease to be a “Lender” for all purposes of this Credit Agreement to
the extent of such assignment and the Replacement Lender substituted therefor to
the extent of such assignment upon payment to the Replaced Lender by the
Replacement Lender of all amounts set forth in this Section 9.18 without any
further action of the Replaced Lender.
     Section 9.19 Patriot Act Notice.
     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrower that, pursuant to the requirements
of the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.
ARTICLE X
GUARANTY
     Section 10.1 The Guaranty.
     In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Guaranteed Hedging Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder and
under any Guaranteed Hedging Agreement, each of the Guarantors hereby agrees
with the Administrative Agent, the Lenders and the Hedging Agreement Providers
as follows: each Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all Credit Party Obligations. If any or all of the Credit Party
Obligations becomes due and payable hereunder or under any Guaranteed Hedging
Agreement, each Credit Party unconditionally promises to pay such Credit Party
Obligations to the Administrative Agent, the Lenders, the Hedging Agreement
Providers, or their respective order, on demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent or the

78

Lenders in collecting any of the Credit Party Obligations. The Guaranty set
forth in this Article X is a guaranty of timely payment and not of collection.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).
     Section 10.2 Bankruptcy.
     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrower to the Lenders and any Hedging Agreement Provider
whether or not due or payable by the Borrower upon the occurrence of any of the
events specified in Section 7.1(f), and unconditionally promises to pay such
Credit Party Obligations to the Administrative Agent for the account of the
Lenders and to any such Hedging Agreement Provider, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an interest in any property to the Administrative Agent, any Lender or any
Hedging Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
     Section 10.3 Nature of Liability.
     The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Hedging Agreement Provider on the
Credit Party Obligations which the Administrative Agent, such Lenders or such
Hedging Agreement Provider repay the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

79

     Section 10.4 Independent Obligation.
     The obligations of each Guarantor hereunder are independent of the
obligations of any other Credit Party, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Credit Party and whether or not any other Credit Party is
joined in any such action or actions.
     Section 10.5 Authorization.
     Each of the Guarantors authorizes the Administrative Agent, each Lender and
each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Credit Party Obligations or any part thereof
in accordance with this Credit Agreement and any Guaranteed Hedging Agreement,
as applicable, including any increase or decrease of the rate of interest
thereon, (b) take and hold security from any Guarantor or any other party for
the payment of this Guaranty or the Credit Party Obligations and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Credit Parties or other obligors.
     Section 10.6 Reliance.
     It is not necessary for the Administrative Agent, the Lenders or any
Hedging Agreement Provider to inquire into the capacity or powers of the
Borrower or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Credit Party Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
     Section 10.7 Waiver.
     (a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party, or (iii) pursue any other remedy in the Administrative Agent’s, any
Lender’s or any Hedging Agreement Provider’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party other than payment in full of
the Credit Party Obligations (other than contingent indemnity obligations),
including without limitation any defense based on or arising out of the
disability of the Borrower, any other guarantor or any other party, or the
unenforceability of the Credit Party Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full of the Credit Party Obligations. The Administrative Agent
may, at its election, foreclose on any security held by the

80

Administrative Agent by one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full and the Commitments have been terminated. Each of the
Guarantors waives any defense arising out of any such election by the
Administrative Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against the Borrower or any other party or any
security.
     (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.
     (c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Borrower or any other guarantor of the Credit Party Obligations of
the Borrower owing to the Lenders or such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated. Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or any Hedging Agreement Provider now have or may hereafter have
against any Other Party, any endorser or any other guarantor of all or any part
of the Credit Party Obligations of the Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders and/or the Hedging Agreement Providers to secure payment of the
Credit Party Obligations of the Borrower until such time as the Credit Party
Obligations (other than contingent indemnity obligations) shall have been paid
in full and the Commitments have been terminated.
     Section 10.8 Limitation on Enforcement.
     The Lenders and the Hedging Agreement Providers agree that this Guaranty
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Hedging Agreement Provider (only
with respect to obligations under

81

the applicable Guaranteed Hedging Agreement) and that no Lender or Hedging
Agreement Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Credit Agreement and for the benefit of any
Hedging Agreement Provider under any Guaranteed Hedging Agreement. The Lenders
and the Hedging Agreement Providers further agree that this Guaranty may not be
enforced against any director, officer, employee or stockholder of the
Guarantors.
     Section 10.9 Confirmation of Payment.
     The Administrative Agent and the Lenders will, upon request after payment
of the Credit Party Obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of Section
10.2.

82

INTERNATIONAL SPEEDWAY CORPORATION
CREDIT AGREEMENT
     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed and delivered by its proper and duly authorized officers as of
the day and year first above written.

             
 
            BORROWER:   INTERNATIONAL SPEEDWAY CORPORATION    
 
           
 
  By:         /s/ Glenn R. Padgett    
 
                Name:                Glenn R. Padgett         Title:
               Assistant Secretary    

 

INTERNATIONAL SPEEDWAY CORPORATION
CREDIT AGREEMENT

     
 
   
GUARANTORS:
  380 DEVELOPMENT LLC
 
  AMERICROWN SERVICE CORPORATION
 
  ASC HOLDINGS, INC.
 
  ASC PROMOTIONS, INC.
 
  CHICAGO HOLDINGS, INC.
 
  DARLINGTON RACEWAY OF SOUTH CAROLINA, LLC
 
  DAYTONA INTERNATIONAL SPEEDWAY, LLC
 
  EVENT EQUIPMENT LEASING, INC.
 
  EVENT SUPPORT CORPORATION
 
  GREAT WESTERN SPORTS, INC.
 
  HOMESTEAD-MIAMI SPEEDWAY, INC.
 
  ISC PROPERTIES, INC.
 
  ISC PUBLICATIONS, INC.
 
  ISC.COM, LLC
 
  KANSAS SPEEDWAY CORPORATION
 
  KANSAS SPEEDWAY DEVELOPMENT CORPORATION
 
  LEISURE ENTERTAINMENT OF FLORIDA, INC.
 
  MARTINSVILLE INTERNATIONAL, INC.
 
  MIAMI SPEEDWAY CORP.
 
  MICHIGAN INTERNATIONAL SPEEDWAY, INC.
 
  MOTOR RACING NETWORK, INC.
 
  MOTORSPORTS INTERNATIONAL CORP.
 
  NEW YORK INTERNATIONAL SPEEDWAY CORPORATION
 
  NORTH AMERICAN TESTING COMPANY
 
  PENNSYLVANIA INTERNATIONAL RACEWAY, INC.
 
  PHOENIX SPEEDWAY CORP.
 
  RICHMOND INTERNATIONAL RACEWAY, INC.
 
  ROCKY MOUNTAIN SPEEDWAY CORPORATION
 
  SOUTHEASTERN HAY & NURSERY, INC.
 
  TALLADEGA SUPERSPEEDWAY, LLC
 
  THE CALIFORNIA SPEEDWAY CORPORATION
 
  WATKINS GLEN INTERNATIONAL, INC.

             
 
           
 
  By:         /s/ Glenn R. Padgett    
 
                Name:                Glenn R. Padgett         Title:
               Secretary    

 

INTERNATIONAL SPEEDWAY CORPORATION
CREDIT AGREEMENT

             
 
                HBP, INC.    
 
           
 
  By:        /s/ Kelly J. Flanders    
 
                Name:                Kelly J. Flanders         Title:
               Secretary    
 
                INTERNATIONAL SPEEDWAY, INC.    
 
           
 
  By:        /s/ Kelly J. Flanders    
 
                Name:                Kelly J. Flanders         Title:
               Secretary    
 
                MOTORSPORTS ACCEPTANCE CORPORATION    
 
           
 
  By:        /s/ Kelly J. Flanders    
 
                Name:                Kelly J. Flanders         Title:
               Secretary    

 

INTERNATIONAL SPEEDWAY CORPORATION
CREDIT AGREEMENT

             
 
            ADMINISTRATIVE AGENT
AND LENDERS:   WACHOVIA BANK, NATIONAL ASSOCIATION,
  as Administrative Agent and as a Lender    
 
           
 
  By:        /s/ Andrea S. Chen    
 
                Name:                Andrea S. Chen         Title:
               Vice President    

 

INTERNATIONAL SPEEDWAY CORPORATION
CREDIT AGREEMENT

             
 
                CITICORP NORTH AMERICA INC.    
 
           
 
  By:        /s/ Carolyn A. Kee    
 
                Name:                Carolyn A. Kee         Title:
               Vice President    

 

INTERNATIONAL SPEEDWAY CORPORATION
CREDIT AGREEMENT

             
 
                SUNTRUST BANK    
 
           
 
  By:        /s/ E. Donald Besch, Jr.    
 
                Name:                E. Donald Besch, Jr.         Title:
               Managing Director    

 

INTERNATIONAL SPEEDWAY CORPORATION
CREDIT AGREEMENT

             
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:        /s/ Steve Willmann    
 
                Name:                Steve Willmann         Title:
               Vice President    

 

INTERNATIONAL SPEEDWAY CORPORATION
CREDIT AGREEMENT

             
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:        /s/ Cameron Cardozo    
 
                Name:                Cameron Cardozo         Title:
               Senior Vice President    

 

INTERNATIONAL SPEEDWAY CORPORATION
CREDIT AGREEMENT

             
 
                REGIONS BANK    
 
           
 
  By:        /s/ Berkin Istanbullough    
 
                Name:                Berkin Istanbullough         Title:
               Assistant Vice President    

 